
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.27


LEASE
(Multi-Tenant; Net; "AS IS")

BETWEEN

THE IRVINE COMPANY

AND

ALTRIS SOFTWARE, INC.


--------------------------------------------------------------------------------




INDEX TO LEASE



ARTICLE I. BASIC LEASE PROVISIONS
 
1
ARTICLE II. PREMISES
 
2   SECTION 2.1.   LEASED PREMISES   2   SECTION 2.2.   ACCEPTANCE OF PREMISES  
2   SECTION 2.3.   BUILDING NAME AND ADDRESS   2
ARTICLE III. TERM
 
2   SECTION 3.1.   GENERAL   2
ARTICLE IV. RENT AND OPERATING EXPENSES
 
3   SECTION 4.1.   BASIC RENT   3   SECTION 4.2.   OPERATING EXPENSES   3  
SECTION 4.3.   SECURITY DEPOSIT   5
ARTICLE V. USES
 
6   SECTION 5.1.   USE   6   SECTION 5.2.   SIGNS   6   SECTION 5.3.   HAZARDOUS
MATERIALS   7
ARTICLE VI. COMMON AREAS; SERVICES
 
9   SECTION 6.1.   UTILITIES AND SERVICES   9   SECTION 6.2.   OPERATION AND
MAINTENANCE OF COMMON AREAS   10   SECTION 6.3.   USE OF COMMON AREAS   10  
SECTION 6.4.   PARKING   10   SECTION 6.5.   CHANGES AND ADDITIONS BY LANDLORD  
11
ARTICLE VII. MAINTAINING THE PREMISES
 
11   SECTION 7.1.   TENANT'S MAINTENANCE AND REPAIR   11   SECTION 7.2.  
LANDLORD'S MAINTENANCE AND REPAIR   12   SECTION 7.3.   ALTERATIONS   12  
SECTION 7.4.   MECHANIC'S LIENS   13   SECTION 7.5.   ENTRY AND INSPECTION   14
ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT'S PROPERTY
 
14
ARTICLE IX. ASSIGNMENT AND SUBLETTING
 
14   SECTION 9.1.   RIGHTS OF PARTIES   14   SECTION 9.2.   EFFECT OF TRANSFER  
16   SECTION 9.3.   SUBLEASE REQUIREMENTS   17   SECTION 9.4.   CERTAIN
TRANSFERS   17
ARTICLE X. INSURANCE AND INDEMNITY
 
18   SECTION 10.1.   TENANT'S INSURANCE   18   SECTION 10.2.   LANDLORD'S
INSURANCE   18   SECTION 10.3.   JOINT INDEMNITY   18   SECTION 10.4.  
LANDLORD'S NONLIABILITY   19   SECTION 10.5.   WAIVER OF SUBROGATION   20
ARTICLE XI. DAMAGE OR DESTRUCTION
 
20   SECTION 11.1.   RESTORATION   20   SECTION 11.2.   LEASE GOVERNS   22

i

--------------------------------------------------------------------------------


ARTICLE XII. EMINENT DOMAIN
 
22   SECTION 12.1.   TOTAL OR PARTIAL TAKING   22   SECTION 12.2.   TEMPORARY
TAKING   22   SECTION 12.3.   TAKING OF PARKING AREA   22
ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
 
23   SECTION 13.1.   SUBORDINATION   23   SECTION 13.2.   ESTOPPEL CERTIFICATE  
23   SECTION 13.3.   FINANCIALS   23
ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES
 
24   SECTION 14.1.   TENANT'S DEFAULTS   24   SECTION 14.2.   LANDLORD'S
REMEDIES   25   SECTION 14.3.   LATE PAYMENTS   27   SECTION 14.4.   RIGHT OF
LANDLORD TO PERFORM   27   SECTION 14.5.   DEFAULT BY LANDLORD   28   SECTION
14.6.   EXPENSES AND LEGAL FEES   28   SECTION 14.7.   WAIVER OF JURY TRIAL   28
  SECTION 14.8.   SATISFACTION OF JUDGMENT   28   SECTION 14.9.   LIMITATION OF
ACTIONS AGAINST LANDLORD   28
ARTICLE XV. END OF TERM
 
29   SECTION 15.1.   HOLDING OVER   29   SECTION 15.2.   MERGER ON TERMINATION  
29   SECTION 15.3.   SURRENDER OF PREMISES; REMOVAL OF PROPERTY   29
ARTICLE XVI. PAYMENTS AND NOTICES
 
30
ARTICLE XVII. RULES AND REGULATIONS
 
30
ARTICLE XVIII. NO BROKER'S COMMISSION
 
30
ARTICLE XIX. TRANSFER OF LANDLORD'S INTEREST
 
30
ARTICLE XX. INTERPRETATION
 
31   SECTION 20.1.   GENDER AND NUMBER   31   SECTION 20.2.   HEADINGS   31  
SECTION 20.3.   JOINT AND SEVERAL LIABILITY   31   SECTION 20.4.   SUCCESSORS  
31   SECTION 20.5.   TIME OF ESSENCE   31   SECTION 20.6.   CONTROLLING
LAW/VENUE   31   SECTION 20.7.   SEVERABILITY   31   SECTION 20.8.   WAIVER AND
CUMULATIVE REMEDIES   31   SECTION 20.9.   INABILITY TO PERFORM   31   SECTION
20.10.   ENTIRE AGREEMENT   32   SECTION 20.11.   QUIET ENJOYMENT   32   SECTION
20.12.   SURVIVAL   32   SECTION 20.13.   INTERPRETATION   32
ARTICLE XXI. EXECUTION AND RECORDING
 
32   SECTION 21.1.   COUNTERPARTS   32   SECTION 21.2.   CORPORATE, LIMITED
LIABILITY COMPANY AND PARTNERSHIP AUTHORITY   32   SECTION 21.3.   EXECUTION OF
LEASE; NO OPTION OR OFFER   32   SECTION 21.4.   RECORDING   32

ii

--------------------------------------------------------------------------------

  SECTION 21.5.   AMENDMENTS   32   SECTION 21.6.   EXECUTED COPY   32   SECTION
21.7.   ATTACHMENTS   33
ARTICLE XXII. MISCELLANEOUS
 
33   SECTION 22.1.   NONDISCLOSURE OF LEASE TERMS   33   SECTION 22.2.  
GUARANTY   33   SECTION 22.3.   CHANGES REQUESTED BY LENDER   34   SECTION 22.4.
  MORTGAGEE PROTECTION   34   SECTION 22.5.   COVENANTS AND CONDITIONS   34  
SECTION 22.6.   SECURITY MEASURES   34   SECTION 22.7.   EXPIRATION OF EXISTING
LEASE   34
EXHIBITS
 
 
 
    Exhibit A   Description of Premises       Exhibit B   Environmental
Questionnaire       Exhibit C   Landlord's Disclosures       Exhibit D  
Insurance Requirements       Exhibit E   Rules and Regulations       Exhibit Y  
Project Site Plan    

iii

--------------------------------------------------------------------------------




LEASE
(Multi-Tenant Net; "AS IS")


    THIS LEASE is made as of the 1st day of March, 2001, by and between THE
IRVINE COMPANY, a Delaware corporation hereafter called "Landlord," and ALTRIS
SOFTWARE, INC., a California corporation, hereinafter called "Tenant."


ARTICLE I. BASIC LEASE PROVISIONS


    Each reference in this Lease to the "Basic Lease Provisions" shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

1.Premises: Suite No. A (the Premises are more particularly described in Section
2.1).

Address of Building: 9339 Carroll Park Drive, San Diego, CA

2.Project Description (if applicable): Carroll Ridge Business Park Phase 1

3.Use of Premises: General office, warehouse/storage and light assembly.

4.Commencement Date: April 1, 2001

5.Expiration Date: May 31, 2003

6.Basic Rent: Thirty Five Thousand Six Hundred Sixty-Eight Dollars ($35,668.00)
per month, based on $1.15 per rentable square foot.

Basic Rent is subject to adjustment as follows:

Commencing April 1, 2002, the Basic Rent shall be Thirty Seven Thousand Two
Hundred Nineteen Dollars ($37,219.00) per month, based on $1.20 per rentable
square foot.

7.Guarantor(s): None

8.Floor Area: Approximately 31,016 rentable square feet.

9.Security Deposit: $81,882.00

10.Broker(s): None

11.Additional Insureds: Insignia/ESG, Inc.

12.Address for Payments and Notices:


LANDLORD   TENANT
THE IRVINE COMPANY
c/o Insignia/ESG, Inc.
43 Discovery, Suite 120
Irvine, CA 92618
 
ALTRIS SOFTWARE, INC.
9339 Carroll Park Drive, Suite A
San Diego, CA 92121
with a copy of notices to:
 
 
THE IRVINE COMPANY
dba Irvine Industrial Company
P.O. Box 6370
Newport Beach, CA 92658-6370
Attn: Vice President, Industrial Operations
 
 

13.Tenant's Liability Insurance Requirement: $2,000,000.00

14.Vehicle Parking Spaces: Ninety-three (93)

1

--------------------------------------------------------------------------------


ARTICLE II. PREMISES


    SECTION 2.1.  LEASED PREMISES.  Landlord leases to Tenant and Tenant leases
from Landlord the premises shown in Exhibit A (the "Premises"), containing
approximately the rentable square footage set forth as the "Floor Area" in Item
8 of the Basic Lease Provisions and known by the suite number identified in Item
1 of the Basic Lease Provisions. The Premises are located in the building
identified in Item 1 of the Basic Lease Provisions (the Premises together with
such building and the underlying real property, are called the "Building"), and
is a portion of the project identified in Item 2 of the Basic Lease Provisions
and shown in Exhibit Y, if any (the "Project"). If the Project is not already
completed, Landlord makes no representation that the Project, if any, as shown
on Exhibit Y, (a) will be completed or that it will be constructed as shown on
Exhibit Y without change, or (b) to the extent the Project is constructed, it
will not be changed from the Project as shown on Exhibit Y. All references to
"Floor Area" in this Lease shall mean the rentable square footage set forth in
Item 8 of the Basic Lease Provisions. The rentable square footage set forth in
Item 8 may include or have been adjusted by various factors, including, without
limitation, a load factor to allocate a proportionate share of any vertical
penetrations, common lobby or common features or areas of the Building. Tenant
agrees that the Floor Area set forth in Item 8 shall be binding on Landlord and
Tenant for purposes of this Lease regardless of whether any future or differing
measurements of the Premises or the Building are consistent or inconsistent with
the Floor Area set forth in Item 8.

    SECTION 2.2.  ACCEPTANCE OF PREMISES.  Tenant acknowledges that neither
Landlord nor any representative of Landlord has made any representation or
warranty with respect to the Premises, the Building or the Project or their
respective suitability or fitness for any purpose, including without limitation
any representations or warranties regarding zoning or other land use matters,
and that neither Landlord nor any representative of Landlord has made any
representations or warranties regarding (i) what other tenants or uses may be
permitted or intended in the Building or the Project, (ii) any exclusivity of
use by Tenant with respect to its permitted use of the Premises as set forth in
Item 3 of the Basic Lease Provisions, or (iii) any construction of portions of
the Project not yet completed. Tenant further acknowledges that neither Landlord
nor any representative of Landlord has agreed to undertake any alterations or
additions or construct any improvements to the Premises. Tenant is currently in
possession of the Premises pursuant to the "Existing Lease" (as hereinafter
defined), and Tenant's lease of the Premises shall be on an "as is" basis. As of
the Commencement Date, Tenant shall be conclusively deemed to have accepted the
Premises and those portions of the Building and Project in which Tenant has any
rights under this Lease, which acceptance shall mean that it is conclusively
established that the Premises and those portions of the Building and Project in
which Tenant has any rights under this Lease were in satisfactory condition and
in conformity with the provisions of this Lease.

    SECTION 2.3.  BUILDING NAME AND ADDRESS.  Tenant shall not utilize any name
selected by Landlord from time to time for the Building and/or the Project as
any part of Tenant's corporate or trade name. Landlord shall have the right to
change the name, address, number or designation of the Building or Project
without liability to Tenant.


ARTICLE III. TERM


    SECTION 3.1.  GENERAL.  Subject to the provisions of Section 3.2 below, the
term of this Lease ("Term") shall commence on the date set forth in Item 4 of
the Basic Lease Provisions (the "Commencement Date"), and shall expire on the
date set forth in Item 5 of the Basic Lease Provisions (the "Expiration Date").

2

--------------------------------------------------------------------------------


ARTICLE IV. RENT AND OPERATING EXPENSES


    SECTION 4.1.  BASIC RENT.  From and after the Commencement Date, Tenant
shall pay to Landlord without deduction or offset, the rental amount for the
Premises shown in Item 6 of the Basic Lease Provisions (the "Basic Rent"),
including subsequent adjustments, if any. If adjustments to Basic Rent in Item 6
are to occur on the monthly anniversary of the Commencement Date, then such
adjustments shall be deemed to occur on the specified monthly anniversary of the
Commencement Date, whether or not the Commencement Date occurs at the end of a
calendar month. The rent shall be due and payable in advance commencing on the
Commencement Date (as prorated for any partial month) and continuing thereafter
on the first day of each successive calendar month of the Term. No demand,
notice or invoice shall be required for the payment of Basic Rent.

    SECTION 4.2.  OPERATING EXPENSES.  

    (a) Tenant shall pay to Landlord, as additional rent, Tenant's Share of all
Operating Expenses, as defined in Section 4.2(f), incurred by Landlord in the
operation of the Building and the Project. The term "Tenant's Share" means that
portion of any Operating Expenses determined by multiplying the cost of such
item by a fraction, the numerator of which is the Floor Area and the denominator
of which is the total rentable square footage, as determined from time to time
by Landlord, of (i) the Building, for expenses determined by Landlord to benefit
or relate substantially to the Building rather than the entire Project, (ii) all
of the buildings in the Project, as determined by Landlord, for expenses
determined by Landlord to benefit or relate substantially to the entire Project
rather than any specific building or (iii) all or some of the buildings within
the Project as well as all or a portion of other property owned by Landlord
and/or its affiliates, for expenses which benefit or relate to such buildings
within the Project and such other real property. In the event that Landlord
determines in its sole and absolute discretion that any premises within the
Building or any building within the Project or any portion of a building or
project within a larger area incurs a non-proportional benefit from any expense,
or is the non-proportional cause of any such expense, Landlord may, allocate a
greater percentage of such Operating Expense to such premises, building or
project, as applicable. The full amount of any management fee payable by
Landlord for the management of Tenant's Premises that is calculated as a
percentage of the rent payable by Tenant shall be paid in full by Tenant as
additional rent.

    (b) Prior to the start of each full Expense Recovery Period (as defined in
this Section 4.2), Landlord shall give Tenant a written estimate of the amount
of Tenant's Share of Operating Expenses for the applicable Expense Recovery
Period. Failure to provide such estimate shall not relieve Tenant from its
obligation to pay Tenant's Share of Operating Expenses or estimated amounts
thereof, if and when Landlord provides such estimate or final payment amount.
Tenant shall pay the estimated amounts to Landlord in equal monthly
installments, in advance concurrently with payments of Basic Rent. If Landlord
has not furnished its written estimate for any Expense Recovery Period by the
time set forth above, Tenant shall continue to pay monthly the estimated
Tenant's Share of Operating Expenses in effect during the prior Expense Recovery
Period; provided that when the new estimate is delivered to Tenant, Tenant
shall, at the next monthly payment date, pay any accrued estimated Tenant's
Share of Operating Expenses based upon the new estimate. For purposes hereof,
"Expense Recovery Period" shall mean every twelve month period during the Term
(or portion thereof for the first and last lease years) commencing July 1 and
ending June 30, provided that Landlord shall have the right to change the date
on which an Expense Recovery Period commences in which event appropriate
reasonable adjustments shall be made to Tenant's Share of Operating Expenses so
that the amount payable by Tenant shall not materially vary as a result of such
change.

3

--------------------------------------------------------------------------------



    (c) Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement showing in
reasonable detail the actual or prorated Tenant's Share of Operating Expenses
incurred by Landlord during the period, and the parties shall within
thirty (30) days thereafter make any payment or allowance necessary to adjust
Tenant's estimated payments of Tenant's Share of Operating Expenses, if any, to
the actual Tenant's Share of Operating Expenses as shown by the annual
statement. Any delay or failure by Landlord in delivering any statement
hereunder shall not constitute a waiver of Landlord's right to require Tenant to
pay Tenant's Share of Operating Expenses pursuant hereto. Any amount due Tenant
shall be credited against installments next coming due under this Section 4.2,
and any deficiency shall be paid by Tenant together with the next installment.
Should Tenant fail to object in writing to Landlord's determination of Tenant's
Share of Operating Expenses within sixty (60) days following delivery of
Landlord's expense statement, Landlord's determination of Tenant's Share of
Operating Expenses for the applicable Expense Recovery Period shall be
conclusive and binding on the parties for all purposes and any future claims to
the contrary shall be barred.

    (d) Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within thirty (30) days of written notice pay the entire increase over the
estimated Tenant's Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than
thirty (30) days after such final determination.

    (e) If, at any time during any Expense Recovery Period, any one or more of
the Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amounts(s) used in calculating the estimated Tenant's Share of
Operating Expenses for the year, then the estimate of Tenant's Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to Tenant's Share of the increase. If
Landlord gives Tenant written notice of the amount or estimated amount of the
increase, the month in which the increase will or has become effective, then
Tenant shall pay the increase to Landlord as a part of Tenant's monthly payments
of the estimated Tenant's Share of Operating Expenses as provided in Section
4.2(b), commencing with the month following Tenant's receipt of Landlord's
notice. In addition, Tenant shall pay upon written request any such increases
which were incurred prior to the Tenant commencing to pay such monthly increase.

    (f)  The term "Operating Expenses" shall mean and include all Project Costs,
as defined in subsection (g), and Property Taxes, as defined in subsection (h).

    (g) The term "Project Costs" shall include all expenses of operation, repair
and maintenance of the Building and the Project, including without limitation
all appurtenant Common Areas (as defined in Section 6.2), and shall include the
following charges by way of illustration but not limitation: water and sewer
charges; insurance premiums and deductibles and/or reasonable premium and
deductible equivalents should Landlord elect to self-insure all or any portion
of any risk that Landlord is authorized to insure hereunder; license, permit,
and inspection fees; heat; light; power; janitorial services to any interior
Common Areas; air conditioning; supplies; materials; equipment; tools; the cost
of any environmental, insurance, tax or other consultant utilized by Landlord in
connection with the Building and/or Project; establishment of reasonable
reserves for replacements and/or repairs; costs incurred in connection with
compliance with any laws or changes in laws applicable to the Building or the
Project; the cost of any capital investments or replacements (other than tenant
improvements for specific tenants) to the extent of the amortized amount thereof
over the useful life of such capital investments or replacements calculated at a
market cost of funds, all as determined by Landlord, for each such year of
useful life during the Term; costs associated with the maintenance of an air
conditioning, heating and ventilation service agreement, and maintenance of an
intrabuilding network cable service agreement for any intrabuilding network
cable telecommunications lines within the

4

--------------------------------------------------------------------------------

Project, and any other installation, maintenance, repair and replacement costs
associated with such lines; capital costs associated with a requirement related
to demands on utilities by Project Tenants, including without limitation the
cost to obtain additional phone connections; labor; reasonably allocated wages
and salaries, fringe benefits, and payroll taxes for administrative and other
personnel directly applicable to the Building and/or Project, including both
Landlord's personnel and outside personnel; any expense incurred pursuant to
Sections 6.1, 6.2, 6.4, 7.2, and 10.2; and a reasonable overhead/management fee
for the professional operation of the Project. It is understood and agreed that
Project Costs may include competitive charges for direct services provided by
any subsidiary, division or affiliate of Landlord.

    (h) The term "Property Taxes" as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary or
extraordinary) related to the ownership, leasing or operation of the Premises,
Building or Project, including without limitation, the following: (i) all real
estate taxes or personal property taxes, as such property taxes may be
reassessed from time to time; and (ii) other taxes, charges and assessments
which are levied with respect to this Lease or to the Building and/or the
Project, and any improvements, fixtures and equipment and other property of
Landlord located in the Building and/or the Project, (iii) all assessments and
fees for public improvements, services, and facilities and impacts thereon,
including without limitation arising out of any Community Facilities Districts,
"Mello Roos" districts, similar assessment districts, and any traffic impact
mitigation assessments or fees; (iv) any tax, surcharge or assessment which
shall be levied in addition to or in lieu of real estate or personal property
taxes, other than taxes covered by Article VIII; and (v) taxes based on the
receipt of rent (including gross receipts or sales taxes applicable to the
receipt of rent), and (vi) costs and expenses incurred in contesting the amount
or validity of any Property Tax by appropriate proceedings. Notwithstanding the
foregoing, general net income or franchise taxes imposed against Landlord shall
be excluded.

    SECTION 4.3.  SECURITY DEPOSIT.  Concurrently with Tenant's delivery of this
Lease, Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of
the Basic Lease Provisions, to be held by Landlord as security for the full and
faithful performance of all of Tenant's obligations under this Lease (the
"Security Deposit"). Landlord shall not be required to keep this Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on the Security Deposit. Subject to the last sentence of this Section,
the Security Deposit shall be understood and agreed to be the property of
Landlord upon Landlord's receipt thereof, and may be utilized by Landlord in its
sole and absolute discretion towards the payment of all expenses by Landlord for
which Tenant would be required to reimburse Landlord under this Lease, including
without limitation brokerage commissions and Tenant Improvement costs. Upon any
Event of Default by Tenant (as defined in Section 14.1), Landlord may, in its
sole and absolute discretion, retain, use or apply the whole or any part of the
Security Deposit to pay any sum which Tenant is obligated to pay under this
Lease, sums that Landlord may expend or be required to expend by reason of the
Event of Default by Tenant or any loss or damage that Landlord may suffer by
reason of the Event of Default or costs incurred by Landlord in connection with
the repair or restoration of the Premises pursuant to Section 15.3 of this Lease
upon expiration or earlier termination of this Lease. In no event shall Landlord
be obligated to apply the Security Deposit upon an Event of Default and
Landlord's rights and remedies resulting from an Event of Default, including
without limitation, Tenant's failure to pay Basic Rent, Tenant's Share of
Operating Expenses or any other amount due to Landlord pursuant to this Lease,
shall not be diminished or altered in any respect due to the fact that Landlord
is holding the Security Deposit. If any portion of the Security Deposit is
applied by Landlord as permitted by this Section, Tenant shall within five (5)
days after written demand by Landlord deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount. If Tenant
fully performs its obligations under this Lease, the Security Deposit shall be
returned to Tenant (or, at Landlord's option, to the last assignee of Tenant's
interest in this Lease) within thirty (30) days after the expiration of the
Term, provided that

5

--------------------------------------------------------------------------------

Tenant agrees that Landlord may retain the Security Deposit to the extent and
until such time as all amounts due from Tenant in accordance with this Lease
have been determined and paid in full and Tenant agrees that Tenant shall have
no claim against Landlord for Landlord's retaining such Security Deposit to the
extent provided in this Section. The balance of the security deposit funded to
Landlord under the "Existing Lease" (as defined in Section 22.7 of this Lease)
remaining unapplied by Landlord against defaults by Tenant under the Existing
Lease as of the expiration of the term of the Existing Lease, shall be credited
by Landlord to offset the sums owing under this Section 4.3. Landlord confirms
that, as of the date of the execution of this Lease, Landlord holds the
unapplied amount of Eighteen Thousand Six Hundred Dollars and Nineteen Cents
($18,600.19) as the security deposit under the Existing Lease.


ARTICLE V. USES


    SECTION 5.1  USE.  Tenant shall use the Premises only for the purposes
stated in Item 3 of the Basic Lease Provisions, all in accordance with
applicable laws and restrictions and pursuant to approvals to be obtained by
Tenant from all relevant and required governmental agencies and authorities. The
parties agree that any contrary use shall be deemed to cause material and
irreparable harm to Landlord and shall entitle Landlord to injunctive relief in
addition to any other available remedy. Tenant, at its expense, shall procure,
maintain and make available for Landlord's inspection throughout the Term, all
governmental approvals, licenses and permits required for the proper and lawful
conduct of Tenant's permitted use of the Premises. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way interfere
with the rights of other occupants of the Building or the Project, or use or
allow the Premises to be used for any unlawful purpose, nor shall Tenant permit
any nuisance or commit any waste in the Premises or the Project. Tenant shall
not perform any work or conduct any business whatsoever in the Project other
than inside the Premises. Tenant shall not do or permit to be done anything
which will invalidate or increase the cost of any insurance policy(ies) covering
the Building, the Project and/or their contents, and shall comply with all
applicable insurance underwriters rules. Tenant shall comply at its expense with
all present and future laws, ordinances, restrictions, regulations, orders,
rules and requirements of all governmental authorities that pertain to Tenant or
its use of the Premises, including without limitation all federal and state
occupational health and safety requirements, whether or not Tenant's compliance
will necessitate expenditures or interfere with its use and enjoyment of the
Premises. Tenant shall comply at its expense with all present and future
covenants, conditions, easements or restrictions now or hereafter affecting or
encumbering the Building and/or Project, and any amendments or modifications
thereto, including without limitation the payment by Tenant of any periodic or
special dues or assessments charged against the Premises or Tenant which may be
allocated to the Premises or Tenant in accordance with the provisions thereof.
Tenant shall promptly upon demand reimburse Landlord for any additional
insurance premium charged by reason of Tenant's failure to comply with the
provisions of this Section, and shall indemnify Landlord from any liability
and/or expense resulting from Tenant's noncompliance.

    SECTION 5.2  SIGNS.  Except for Tenant's existing exterior sign on the
Building, or as otherwise approved in writing by Landlord in its sole and
absolute discretion, Tenant shall have no right to maintain any other signs in
any location in, on or about the Premises, the Building or the Project and shall
not place or erect any signs that are visible from the exterior of the Building.
The size, design, graphics, material, style, color and other physical aspects of
any permitted sign shall be subject to Landlord's written determination, as
determined solely by Landlord, prior to installation, that signage is in
compliance with any covenants, conditions or restrictions encumbering the
Premises and Landlord's signage program for the Project, as in effect from time
to time and approved by the City in which the Premises are located ("Signage
Criteria"). Prior to placing or erecting any such signs, Tenant shall obtain and
deliver to Landlord a copy of any applicable municipal or other governmental
permits and approvals and comply with any applicable insurance requirements for
such signage. Tenant shall be

6

--------------------------------------------------------------------------------



responsible for the cost of any permitted sign, including the fabrication,
installation, maintenance and removal thereof and the cost of any permits
therefor. If Tenant fails to maintain its sign in good condition, or if Tenant
fails to remove same upon termination of this Lease and repair and restore any
damage caused by the sign or its removal, Landlord may do so at Tenant's
expense. Landlord shall have the right to temporarily remove any signs in
connection with any repairs or maintenance in or upon the Building. The term
"sign" as used in this Section shall include all signs, designs, monuments,
displays, advertising materials, logos, banners, projected images, pennants,
decals, pictures, notices, lettering, numerals or graphics.

    SECTION 5.3.  HAZARDOUS MATERIALS.  

    (a) For purposes of this Lease, the term "Hazardous Materials" includes
(i) any "hazardous material" as defined in Section 25501(o) of the California
Health and Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or
asbestos, (iii) any toxic or hazardous materials, substances, wastes or
materials as defined pursuant to any other applicable state, federal or local
law or regulation, and (iv) any other substance or matter which may result in
liability to any person or entity as result of such person's possession, use,
release or distribution of such substance or matter under any statutory or
common law theory.

    (b) Tenant shall not cause or permit any Hazardous Materials to be brought
upon, stored, used, generated, released or disposed of on, under, from or about
the Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord's sole and absolute discretion. Notwithstanding the
foregoing, Tenant shall have the right, without obtaining prior written consent
of Landlord, to utilize within the Premises a reasonable quantity of standard
office products that contain Hazardous Materials (such as photocopy toner,
"White Out", and the like), provided however, that (i) Tenant shall maintain
such products in their original retail packaging, shall follow all instructions
on such packaging with respect to the storage, use and disposal of such
products, and shall otherwise comply with all applicable laws with respect to
such products, and (ii) all of the other terms and provisions of this
Section 5.3 shall apply with respect to Tenant's storage, use and disposal of
all products. Landlord may, in its sole and absolute discretion, place such
conditions as Landlord deems appropriate with respect to Tenant's use of any
such Hazardous Materials, and may further require that Tenant demonstrate that
any such Hazardous Materials are necessary or useful to Tenant's business and
will be generated, stored, used and disposed of in a manner that complies with
all applicable laws and regulations pertaining thereto and with good business
practices. Tenant understands that Landlord may utilize an environmental
consultant to assist in determining conditions of approval in connection with
the storage, generation, release, disposal or use of Hazardous Materials by
Tenant on or about the Premises, and/or to conduct periodic inspections of the
storage, generation, use, release and/or disposal of such Hazardous Materials by
Tenant on and from the Premises, and Tenant agrees that any costs incurred by
Landlord in connection therewith shall be reimbursed by Tenant to Landlord as
additional rent hereunder upon demand.

    (c) Prior to the execution of this Lease, Tenant shall complete, execute and
deliver to Landlord an Environmental Questionnaire and Disclosure Statement (the
"Environmental Questionnaire") in the form of Exhibit B attached hereto. The
completed Environmental Questionnaire shall be deemed incorporated into this
Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. On each anniversary of the Commencement Date
until the expiration or sooner termination of this Lease, Tenant shall disclose
to Landlord in writing the names and amounts of all Hazardous Materials which
were stored, generated, used, released and/or disposed of on, under or about the
Premises for the twelve-month period prior thereto, and which Tenant desires to
store, generate, use, release and/or dispose of on, under or about the Premises
for the succeeding twelve-month period. In addition, to the extent Tenant is
permitted to utilize Hazardous Materials upon the Premises, Tenant shall
promptly provide Landlord with complete and legible copies of all the following

7

--------------------------------------------------------------------------------

environmental documents relating thereto: reports filed pursuant to any
self-reporting requirements; permit applications, permits, monitoring reports,
emergency response or action plans, workplace exposure and community exposure
warnings or notices and all other reports, disclosures, plans or documents (even
those which may be characterized as confidential) relating to water discharges,
air pollution, waste generation or disposal, and underground storage tanks for
Hazardous Materials; orders, reports, notices, listings and correspondence (even
those which may be considered confidential) of or concerning the release,
investigation of, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Materials; and all complaints, pleadings and other legal
documents filed by or against Tenant related to Tenant's use, handling, storage,
release and/or disposal of Hazardous Materials.

    (d) Landlord and its agents shall have the right, but not the obligation, to
inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Tenant is complying with the terms
of this Section 5.3. and in connection therewith Tenant shall provide Landlord,
after reasonable notice, with full access to all facilities, records and
personnel related thereto. If Tenant is not in compliance with any of the
provisions of this Section 5.3. or in the event of a release of any Hazardous
Material on, under or about the Premises caused or permitted by Tenant, its
agents, employees, contractors, licensees or invitees, Landlord and its agents
shall have the right, but not the obligation, without limitation upon any of
Landlord's other rights and remedies under this Lease, to immediately enter upon
the Premises without notice and to discharge Tenant's obligations under this
Section 5.3 at Tenant's expense, including, without limitation the taking of
emergency or long-term remedial action. Landlord and its agents shall endeavor
to minimize interference with Tenant's business in connection therewith, but
shall not be liable for any such interference. In addition, Landlord, at
Tenant's expense, shall have the right, but not the obligation, to join and
participate in any legal proceedings or actions initiated in connection with any
claims arising out of the storage, generation, use, release and/or disposal by
Tenant or its agents, employees, contractors, licensees or invitees of Hazardous
Materials on, under, from or about the Premises.

    (e) If the presence of any Hazardous Materials on, under, from or about the
Premises or the Project caused or permitted by Tenant or its agents, employees,
contractors, licensees or invitees results in (i) injury to any person,
(ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property own by Landlord to the condition existing prior to the introduction of
such Hazardous Materials and to remedy or repair any such injury or
contamination, including without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous Materials.
Notwithstanding the foregoing, Tenant shall not, without Landlord's prior
written consent, which consent may be given or withheld in Landlord's sole and
absolute discretion, take any remedial action in response to the presence of any
Hazardous Materials on, from, under or about the Premises or the Project or any
other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord's prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under, or about the Premises or the Project
or any other affected real or personal property owned by Landlord (i) imposes an
immediate threat to the health, safety or welfare of any individual and (ii) is
of such a nature that an immediate remedial response is necessary and that it is
not possible to obtain Landlord's consent before taking such action. To the
fullest extent permitted by law, Tenant shall indemnify, hold harmless, protect
and defend (with attorneys acceptable to Landlord) Landlord and any successors
to all or any portion of Landlord's interest in the Premises and the Project and
any other real or personal property owned by Landlord from and against any and
all liabilities, losses, damages, diminution in value, judgments, fines,
demands, claims, recoveries, deficiencies, costs and expenses (including without
limitation attorneys' fees, court costs and other professional expenses),
whether foreseeable or

8

--------------------------------------------------------------------------------

unforeseeable, arising directly or indirectly out of the use, generation,
storage, treatment, release, on- or off-site disposal or transportation of
Hazardous Materials (A) on, into, from, under or about the Premises during the
Term regardless of the source of such Hazardous Materials unless caused solely
by Landlord or (B) on, into, from, under or about the Premises, the Building or
Project and any other real or personal property owned by Landlord caused or
permitted by Tenant, its agents, employees, contractors, licensees or invitees.
Such indemnity obligation shall specifically include, without limitation, the
cost of any required or necessary repair, restoration, cleanup or detoxification
of the Premises, the Building and the Project and any other real or personal
property owned by Landlord, the preparation of any closure or other required
plans, whether or not such action is required or necessary during the Term or
after the expiration of this Lease and any loss of rental due to the inability
to lease the Premises or any portion of the Building or Project as a result of
such Hazardous Material or remediation thereof. If it is at any time discovered
that Hazardous Materials have been released on, into, from, under or about the
Premises during the Term, or that Tenant or its agents, employees, contractors,
licensees or invitees may have caused or permitted the release of a Hazardous
Material on, under, from or about the Premises, the Building or the Project or
any other real or personal property owned by Landlord, Tenant shall, at
Landlord's request, immediately prepare and submit to Landlord a comprehensive
plan, subject to Landlord's approval, specifying the actions to be taken by
Tenant to return the Premises, the Building or the Project or any other real or
personal property owned by Landlord to the condition existing prior to the
introduction of such Hazardous Materials. Upon Landlord's approval of such
cleanup plan, Tenant shall, at its expense, and without limitation of any rights
and remedies of Landlord under this Lease or at law or in equity, immediately
implement such plan and proceed to cleanup such Hazardous Materials in
accordance with all applicable laws and as required by such plan and this Lease.
The provisions of this Section 5.3(e) shall expressly survive the expiration or
sooner termination of this Lease.

    (f)  Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
certain facts relating to Hazardous Materials at the Project known by Landlord
to exist as of the date of this Lease, as more particularly described in Exhibit
C attached hereto. Tenant shall have no liability or responsibility with respect
to the Hazardous Materials facts described in Exhibit C nor with respect to any
Hazardous Materials which Tenant proves were neither released on the Premises
during the Term nor caused or permitted by Tenant, its agents, employees,
contractors, licensees or invitees. Notwithstanding the preceding two sentences,
Tenant agrees to notify its agents, employees, contractors, licensees, and
invitees of any exposure or potential exposure to Hazardous Materials at the
Premises that Landlord brings to Tenant's attention. Tenant hereby acknowledges
that this disclosure satisfies any obligation of Landlord to Tenant pursuant to
California Health & Safety Code Section 25359.7, or any amendment or substitute
thereto or any other disclosure obligations of Landlord.


ARTICLE VI. COMMON AREAS; SERVICES


    SECTION 6.1.  UTILITIES AND SERVICES.  Tenant shall be responsible for and
shall pay promptly, directly to the appropriate supplier, all charges for water,
gas, electricity, sewer, heat, light, power, telephone, telecommunications
service, refuse pickup, janitorial service, interior landscape maintenance and
all other utilities, materials and services furnished directly to Tenant or the
Premises or used by Tenant in, on or about the Premises during the Term,
together with any taxes thereon. If any utilities or services are not separately
metered or assessed to Tenant, Landlord shall make a reasonable determination of
Tenant's proportionate share of the cost of such utilities and services,
including without limitation, after-hours HVAC usage, and Tenant shall pay such
amount to Landlord, as an item of additional rent, within ten (10) days after
receipt of Landlord's statement or invoice therefor. Alternatively, Landlord may
elect to include such cost in the definition of Project Costs in which event
Tenant shall pay Tenant's proportionate share of such cost in the manner set
forth in Section 4.2. Landlord shall not be liable for damages or otherwise for
any failure or interruption of any utility or other service furnished to the
Premises, and no such failure or interruption shall be deemed

9

--------------------------------------------------------------------------------



an eviction or entitle Tenant to terminate this Lease or withhold or abate any
rent due hereunder. Landlord shall at all reasonable times have free access to
the Building and Premises to install, maintain, repair, replace or remove all
electrical and mechanical installations of Landlord. Tenant acknowledges that
the costs incurred by Landlord related to providing above-standard utilities to
Tenant, including, without limitation, telephone lines, may be charged to
Tenant.

    SECTION 6.2.  OPERATION AND MAINTENANCE OF COMMON AREAS.  During the Term,
Landlord shall operate all Common Areas within the Building and the Project. The
term "Common Areas" shall mean all areas within the exterior boundaries of the
Building and other buildings in the Project which are not held for exclusive use
by persons entitled to occupy space, and all other appurtenant areas and
improvements within the Project provided by Landlord for the common use of
Landlord and tenants and their respective employees and invitees, including
without limitation parking areas and structures, driveways, sidewalks,
landscaped and planted areas, hallways and interior stairwells not located
within the premises of any tenant, common electrical rooms and roof access
entries, common entrances and lobbies, elevators, and restrooms not located
within the premises of any tenant.

    SECTION 6.3.  USE OF COMMON AREAS.  The occupancy by Tenant of the Premises
shall include the use of the Common Areas in common with Landlord and all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with all rules and regulations as are prescribed
from time to time by Landlord. Landlord shall operate and maintain the Common
Areas in the manner Landlord may determine to be appropriate. All costs incurred
by Landlord for the maintenance and operation of the Common Areas shall be
included in Project Costs except to the extent any particular cost incurred is
related to or associated with a specific tenant and can be charged to such
tenant of the Project. Landlord shall at all times during the Term have
exclusive control of the Common Areas, and may restrain or permit any use or
occupancy, except as authorized by Landlord's rules and regulations. Tenant
shall keep the Common Areas clear of any obstruction or unauthorized use related
to Tenant's operations or use of Premises, including without limitation,
planters and furniture. Nothing in this Lease shall be deemed to impose
liability upon Landlord for any damage to or loss of the property of, or for any
injury to, Tenant, its invitees or employees. Landlord may temporarily close any
portion of the Common Areas for repairs, remodeling and/or alterations, to
prevent a public dedication or the accrual of prescriptive rights, or for any
other reason deemed sufficient by Landlord, without liability to Landlord.

    SECTION 6.4.  PARKING.  Tenant shall be entitled to the number of vehicle
parking spaces set forth in Item 14 of the Basic Lease Provisions, which spaces
shall be unreserved and unassigned, on those portions of the Common Areas
designated by Landlord for parking. Tenant shall not use more parking spaces
than such number. All parking spaces shall be used only for parking of vehicles
no larger than full size passenger automobiles, sports utility vehicles or
pickup trucks. Tenant shall not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant's employees, suppliers, shippers, customers
or invitees to be loaded, unloaded or parked in areas other than those
designated by Landlord for such activities. If Tenant permits or allows any of
the prohibited activities described above, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that Landlord may
have, to remove or tow away the vehicle involved and charge the costs to Tenant.
Parking within the Common Areas shall be limited to striped parking stalls, and
no parking shall be permitted in any driveways, access ways or in any area which
would prohibit or impede the free flow of traffic within the Common Areas. There
shall be no parking of any vehicles longer than forty-eight (48) hour period
unless otherwise authorized by Landlord, and vehicles which have been abandoned
or parked in violation of the terms hereof may be towed away at owner's expense.
Nothing contained in this Lease shall be deemed to create liability upon
Landlord for any damage to motor vehicles of visitors or employees, for any loss
of property from within those motor vehicles, or for any injury to Tenant, its
visitors or employees, except as expressly provided in Section 10.3 of this
Lease.

10

--------------------------------------------------------------------------------

Landlord shall have the right to establish, and from time to time amend, and to
enforce against all users all reasonable rules and regulations (including the
designation of areas for employee parking) that Landlord may deem necessary and
advisable for the proper and efficient operation and maintenance of parking
within the Common Areas. Landlord shall have the right to construct, maintain
and operate lighting facilities within the parking areas; to change the area,
level, location and arrangement of the parking areas and improvements therein;
to restrict parking by tenants, their officers, agents and employees to employee
parking areas; to enforce parking charges (by operation of meters or otherwise);
and to do and perform such other acts in and to the parking areas and
improvements therein as, in the use of good business judgment, Landlord shall
determine to be advisable. Any person using the parking area shall observe all
directional signs and arrows and any posted speed limits. In no event shall
Tenant interfere with the use and enjoyment of the parking area by other tenants
of the Project or their employees or invitees. Parking areas shall be used only
for parking vehicles. Washing, waxing, cleaning or servicing of vehicles, or the
storage of vehicles for longer than 48-hours, is prohibited unless otherwise
authorized by Landlord. Tenant shall be liable for any damage to the parking
areas caused by Tenant or Tenant's employees, suppliers, shippers, customers or
invitees, including without limitation damage from excess oil leakage. Tenant
shall have no right to install any fixtures, equipment of personal property in
the parking areas.

    SECTION 6.5.  CHANGES AND ADDITIONS BY LANDLORD.  Landlord reserves the
right to make alterations or additions to the Building or the Project, or to the
attendant fixtures, equipment and Common Areas. Landlord may at any time
relocate or remove any of the various buildings, parking areas, and other Common
Areas, may add buildings and areas to the Project from time to time. No change
shall entitle Tenant to any abatement of rent or other claim against Landlord,
provided that the change does not deprive Tenant of reasonable access to or use
of the Premises.


ARTICLE VII. MAINTAINING THE PREMISES


    SECTION 7.1.  TENANT'S MAINTENANCE AND REPAIR.  Tenant at its sole expense
shall maintain and make all repairs and replacements necessary to keep the
Premises in the condition as existed on the Commencement Date (or on any later
date that the improvements may have been installed), excepting ordinary wear and
tear, including without limitation all interior and exterior glass, windows,
doors, door closures, hardware, fixtures, electrical, plumbing, fire
extinguisher equipment and other equipment. Any damage or deterioration of the
Premises shall not be deemed ordinary wear and tear if the same could have been
prevented by good maintenance practices by Tenant. As part of its maintenance
obligations hereunder, Tenant shall, at Landlord's request, provide Landlord
with copies of all maintenance schedules, reports and notices prepared by, for
or on behalf of Tenant. All repairs and replacements shall be at least equal in
quality to the original work, shall be made only by a licensed contractor
approved in writing in advance by Landlord and shall be made only at the time or
times approved by Landlord. Any contractor utilized by Tenant shall be subject
to Landlord's standard requirements for contractors, as modified from time to
time. Landlord may impose reasonable restrictions and requirements with respect
to repairs, as provided in Section 7.3, and the provisions of Section 7.4 shall
apply to all repairs. Alternatively, Landlord may elect to perform any repair
and maintenance of the electrical and mechanical systems and any air
conditioning, ventilating or heating equipment serving the Premises and include
the cost thereof as part of Tenant's Share of Operating Expenses. If Tenant
fails to properly maintain and/or repair the Premises as herein provided
following Landlord's notice and the expiration of the applicable cure period (or
earlier if Landlord determines that such work must be performed prior to such
time in order to avoid damage to the Premises or Building or other detriment),
then Landlord may elect, but shall have no obligation, to perform any repair or
maintenance required hereunder on behalf of Tenant and at Tenant's expense, and
Tenant shall reimburse Landlord upon demand for all costs incurred upon
submission of an invoice.

11

--------------------------------------------------------------------------------

    SECTION 7.2.  LANDLORD'S MAINTENANCE AND REPAIR.  Subject to Section 7.1 and
Article XI, Landlord shall provide service, maintenance and repair with respect
to any air conditioning, ventilating or heating equipment which serves the
Premises and shall maintain in good repair the roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (excluding exterior
glass), and the structural, electrical and mechanical systems, except that
Tenant at its expense shall make all repairs which Landlord deems reasonably
necessary as a result of the act or negligence of Tenant, its agents, employees,
invitees, subtenants or contractors. Landlord shall have the right to employ or
designate any reputable person or firm, including any employee or agent of
Landlord or any of Landlord's affiliates or divisions, to perform any service,
repair or maintenance function. Landlord need not make any other improvements or
repairs except as specifically required under this Lease, and nothing contained
in this Section shall limit Landlord's right to reimbursement from Tenant for
maintenance, repair costs and replacement costs as provided elsewhere in this
Lease. Tenant understands that it shall not make repairs at Landlord's expense
or by rental offset. Tenant further understands that Landlord shall not be
required to make any repairs to the roof, foundations, footings, the exterior
surfaces of the exterior walls of the Building (excluding exterior glass), or
structural, electrical or mechanical systems unless and until Tenant has
notified Landlord in writing of the need for such repair and Landlord shall have
a reasonable period of time thereafter to commence and complete said repair, if
warranted. All costs of any maintenance, repairs and replacement on the part of
Landlord provided hereunder shall be considered part of Project Costs. Tenant
further agrees that if Tenant fails to report any such need for repair in
writing within sixty (60) days of its discovery by Tenant, Tenant shall be
responsible for any costs and expenses and other damages related to such repair
which are in excess of those which would have resulted had such need for repair
been reported to Landlord within such sixty (60) day period.

    SECTION 7.3.  ALTERATIONS.  Except as otherwise provided in this Section,
Tenant shall make no alterations, additions, fixtures or improvements
("Alterations") to the Premises or the Building without the prior written
consent of Landlord, which consent may be granted withheld in Landlord's sole
absolute discretion. In the event that any requested Alteration would result in
a change from Landlord's building standard materials and specifications for the
Project ("Standard Improvements"), Landlord may withhold consent to such
Alteration in its sole and absolute discretion. In the event Landlord so
consents to a change from the Standard Improvements (such change being referred
to as a "Non-Standard Improvement"), Tenant shall be responsible of the cost of
replacing such Non-Standard Improvement with the applicable Standard Improvement
("Replacements") which Replacements shall be completed prior to the Expiration
Date or earlier termination of this Lease. Landlord shall not unreasonably
withhold its consent to any Alterations which cost less then One Dollar ($1.00)
per square foot of the improved portions of the Premises (excluding warehouse
square footage) and do not (i) affect the exterior of the Building or outside
areas (or be visible from adjoining sites), or (ii) affect or penetrate any of
the structural portions of the Building, including but not limited to the roof,
or (iii) require any change to the basic floor plan of the Premises or any
change to any structural or mechanical systems of the Premises, or (iv) fail to
comply with any applicable governmental requirements or require any governmental
permit as a prerequisite to the construction thereof, or (v) result in the
Premises requiring building services beyond the level normally provided to other
tenants, or (vi) interfere in any manner with the proper functioning of, or
Landlord's access to, any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment located in or serving the Building, or (vii) diminish
the value of the Premises including, without limitation, using lesser quality
materials than those existing in the Premises, or (viii) alter or replace
Standard Improvements. Landlord may impose any condition to its consent,
including but not limited to a requirement that the installation and/or removal
of all Alterations and Replacements be covered by a lien and completion bond
satisfactory to Landlord in its sole and absolute discretion and requirements as
to the manner and time of performance of such work. Landlord shall in all
events, whether or not Landlord's consent is required, have the right to approve
the contractor performing the installation and removal of

12

--------------------------------------------------------------------------------

Alterations and Replacements and Tenant shall not permit any contractor not
approved by Landlord to perform any work on the Premises or on the Building.
Tenant shall obtain all required permits for the installation and removal of
Alterations and Replacements and shall perform the installation and removal of
Alterations and Replacements in compliance with all applicable laws, regulations
and ordinances, including without limitation the Americans with Disabilities
Act, all covenants, conditions and restrictions affecting the Project, and the
Rules and Regulations as described in Article XVII. Tenant understands and
agrees that Landlord shall be entitled to a supervision fee in the amount of
five percent (5%) of the cost of the Alterations. Under no circumstances shall
Tenant make any Alterations or Replacements which incorporate any Hazardous
Materials, including without limitation asbestos-containing construction
materials into the Premises, the Building or the Common Area. If any
governmental entity requires, as a condition to any proposed Alterations by
Tenant, that improvements be made to the Common Areas, and if Landlord consents
to such improvements to the Common Areas (which consent may be withheld in the
sole and absolute discretion of Landlord), then Tenant shall, at Tenant's sole
expense, make such required improvements to the Common Areas in such manner,
utilizing such materials, and with such contractors, architects and engineers as
Landlord may require in its sole and absolute discretion. Any request for
Landlord's consent to any proposed Alterations shall be made in writing and
shall contain architectural plans describing the work in detail reasonably
satisfactory to Landlord. Unless Landlord otherwise agrees in writing, all
Alterations made or affixed to the Premises, the Building or to the Common Area
either during the Term of this Lease or during the term of the Existing Lease
(excluding moveable trade fixtures and furniture), shall become property of
Landlord and shall be surrendered with the Premises at the end of the Term;
except that Landlord may, by notice to Tenant given either prior to or following
the expiration or termination of this Lease, require Tenant to remove by the
Expiration Date, or sooner termination date of this Lease, or within ten (10)
days following notice to Tenant that such removal is required if notice is given
following the Expiration Date or sooner termination, all or any of the
Alterations installed either by Tenant or by Landlord at Tenant's request either
during the Term of this Lease or during the Term of the Existing Lease, and to
repair any damage to the Premises, the Building or the Common Area arising from
that removal and restore the Premises to their condition prior to making such
Alterations.

    SECTION 7.4.  MECHANIC'S LIENS.  Tenant shall keep the Premises free from
any liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant. Upon request by Landlord, Tenant shall promptly (but
in no event later than five (5) business days following such request) cause any
such lien to be released by posting a bond in accordance with California Civil
Code Section 3143 or any successor statute. In the event that Tenant shall not,
within thirty (30) days following the imposition of any lien, cause the lien to
be released of record by payment or posting of a proper bond, Landlord shall
have, in addition to all other available remedies, the right to cause the lien
to be released by any means it deems proper, including payment of or defense
against the claim giving rise to the lien. All expenses so incurred by Landlord,
including Landlord's reasonable attorneys' fees, and any consequential or other
damages incurred by Landlord arising out of such lien, shall be reimbursed by
Tenant upon demand, together with interest from the date of payment by Landlord
at the maximum rate permitted by law until paid. Tenant shall give Landlord no
less than twenty (20) days' prior notice in writing before commencing
construction of any kind on the Premises or Common Area and shall again notify
Landlord that construction has commenced, such notice to be given on the actual
date on which construction commences, so that Landlord may post and maintain
notices of nonresponsibility on the Premises or Common Area, as applicable,
which notices Landlord shall have the right to post and which Tenant agrees it
shall not disturb. Tenant shall also provide Landlord notice in writing within
ten (10) days following the date on which such work is substantially completed.

13

--------------------------------------------------------------------------------



    SECTION 7.5.  ENTRY AND INSPECTION.  Landlord shall at all reasonable times,
upon written or oral notice (except in emergencies, when no notice shall be
required) have the right to enter the Premises to inspect them, to supply
services in accordance with this Lease, to have access to install, repair,
maintain, replace or remove all electrical and mechanical installations of
Landlord and to protect the interests of Landlord in the Premises, and to submit
the Premises to prospective or actual purchasers or encumbrance holders (or,
during the last one hundred and eighty (180) days of the Term or when an uncured
Tenant Event of Default exists, to prospective tenants), all without being
deemed to have caused an eviction of Tenant and without abatement of rent except
as provided elsewhere in this Lease. Landlord shall have the right, if desired,
to retain a key which unlocks all of the doors in the Premises, excluding
Tenant's vaults and safes, and Landlord shall have the right to use any and all
means which Landlord may deem proper to open the doors in an emergency in order
to obtain entry to the Premises, and any entry to the Premises obtained by
Landlord shall not under any circumstances be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or any eviction of Tenant
from the Premises.


ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT'S PROPERTY


    Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes and assessments levied against all personal property of
Tenant located in the Premises, and, if required by Landlord, against all
Non-Standard Improvements to the Premises (as defined in Section 7.3) made by
Landlord or Tenant, and against any Alterations (as defined in Section 7.3) made
to the Premises or the Building by or on behalf of Tenant. If requested by
Landlord, Tenant shall cause its personal property, Non-Standard Improvements
and Alterations to be assessed and billed separately from the real property of
which the Premises form a part. If any taxes required to be paid by Tenant on
Tenant's personal property, Non-Standard Improvements and/or Alterations are
levied against Landlord or Landlord's property and if Landlord pays the same, or
if the assessed value of Landlord's property is increased by the inclusion of a
value placed upon the personal property, Non-Standard Improvements and/or
Alterations and if Landlord pays the taxes based upon the increased assessment,
Landlord shall have the right to require that Tenant pay to Landlord the taxes
so levied against Landlord or the proportion of the taxes resulting from the
increase in the assessment. In calculating what portion of any tax bill which is
assessed against Landlord separately, or Landlord and Tenant jointly, is
attributable to Tenant's Non-Standard Improvements, Alterations and personal
property, Landlord's reasonable determination shall be conclusive.


ARTICLE IX. ASSIGNMENT AND SUBLETTING


    SECTION 9.1.  RIGHTS OF PARTIES.  

    (a) Notwithstanding any provision of this Lease to the contrary, and except
as to transfers expressly permitted without Landlord's consent pursuant to
Section 9.4, Tenant will not, either voluntarily or by operation of law, assign,
sublet, encumber, or otherwise transfer all or any part of Tenant's interest in
this Lease or the Premises, or permit the Premises to be occupied by anyone
other than Tenant, without Landlord's prior written consent, which consent shall
not unreasonably be withheld in accordance with the provisions of Section
9.1(b). No assignment whether voluntary, involuntary or by operation of law) and
no subletting shall be valid or effective without Landlord's prior written
consent and, at Landlord's election, any such assignment or subletting shall be
void and of no force and effect and any such attempted assignment or subletting
shall constitute an Event of Default of this Lease. Landlord shall not be deemed
to have given its consent to any assignment or subletting by any course of
action, including its acceptance of any name for listing in the Building
directory, other than written consent. To the extent not prohibited by
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq., (the
Bankruptcy Code"), including Section 365(f)(1), Tenant on behalf of itself and
its creditors, administrators and assigns waives the applicability of Section
365(e) of the Bankruptcy Code unless the proposed assignee of the Trustee for
the estate of the bankrupt meets

14

--------------------------------------------------------------------------------

Landlord's standard for consent as set forth in Section 9.1(b) of this Lease. If
this Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations to be delivered in
connection with the assignment shall be delivered to Landlord, shall be and
remain the exclusive property of Landlord and shall not constitute property of
Tenant or of the estate of Tenant within the meaning of the Bankruptcy Code. Any
person or entity to which this Lease is assigned pursuant to the provisions of
the Bankruptcy Code shall be deemed to have assumed all of the obligations
arising under this Lease on and after the date of the assignment, and shall upon
demand execute and deliver to Landlord an instrument confirming that assumption.

    (b) If Tenant desires to transfer an interest in this Lease or the Premises,
it shall first notify Landlord of its desire and shall submit in writing to
Landlord: (i) the name and address of the proposed transferee; (ii) the nature
of any proposed transferee's business to be carried on in the Premises; (iii)
the terms and provisions of any proposed sublease, assignment or other transfer,
including a copy of the proposed assignment, sublease or transfer form; (iv)
evidence that the proposed assignee, subtenant or transferee will comply with
the requirements of Exhibit D hereto; (v) a completed Environmental
Questionnaire from the proposed assignee, subtenant or transferee; (vi) any
other information requested by Landlord and reasonably related to the transfer
and (vii) the fee described in Section 9.1(e). Except as provided in Section 9.1
(c), Landlord shall not unreasonably withhold its consent, provided that the
parties agree that it shall be reasonable for Landlord to withhold its consent
if: (1) the use of the Premises will not be consistent with the provisions of
this Lease or with Landlord's commitment to other tenants of the Building and
Project; (2) the proposed assignee or subtenant has been required by any prior
landlord, lender or governmental authority to take remedial action in connection
with Hazardous Materials contaminating a property arising out of the proposed
assignee's or subtenant's actions or use of the property in question or is
subject to any enforcement order issued by any governmental authority in
connection with the use, disposal or storage of a Hazardous Material; (3)
insurance requirements of the proposed assignee or subtenant may not be brought
into conformity with Landlord's then current leasing practice; (4) a proposed
subtenant or assignee has not demonstrated to the reasonable satisfaction of
Landlord that it is financially responsible or has failed to submit to Landlord
all reasonable information as requested by Landlord concerning the proposed
subtenant or assignee, including, but not limited to, a certified balance sheet
of the proposed subtenant or assignee as of a date within ninety (90) days of
the request for Landlord's consent, statements of income or profit and loss of
the proposed subtenant or assignee for the two-year period preceding the request
for Landlord's consent, and/or a certification signed by the proposed subtenant
or assignee that it has not been evicted or been in arrears in rent at any other
leased premises for the 3-year period preceding the request for Landlord's
consent; (5) any proposed subtenant or assignee has not demonstrated to
Landlord's reasonable satisfaction a record of successful experience in
business; (6) the proposed assignee or subtenant is an existing tenant of the
Building or Project or a prospect with whom Landlord is negotiating to become a
tenant at the Building or Project; or (7) the proposed transfer will impose
additional burdens or adverse tax effects on Landlord. If Tenant has any
exterior sign rights under this Lease, such rights are personal to Tenant and
may not be assigned or transferred to any assignee of this Lease or subtenant of
the Premises without Landlord's prior written consent, which may be withheld in
Landlord's sole and absolute discretion.

    If Landlord consents to the proposed transfer, Tenant may within ninety (90)
days after the date of the consent effect the transfer upon the terms described
in the information furnished to Landlord; provided that any material change in
the terms shall be subject to Landlord's consent as set forth in this Section
9.1. Landlord shall approve or disapprove any requested transfer within thirty
(30) days following receipt of Tenant's written request, the information set
forth above, and the fee set forth below.

    (c) Notwithstanding the provisions of Section 9.1(b) above, in lieu of
consenting to a proposed assignment or subletting, Landlord may elect, within
the thirty (30) day period permitted for Landlord

15

--------------------------------------------------------------------------------

to approve or disapprove a requested transfer, to (i) sublease the Premises ( or
the portion proposed to be subleased), or take an assignment of Tenant's
interest in this Lease, upon substantially the same terms as offered to the
proposed subtenant or assignee (excluding terms relating to the purchase of
personal property, the use of Tenant's name or the continuation of Tenant's
business), or (ii) terminate this Lease as to the portion of the Premises
proposed to be subleased or assigned with a proportionate abatement in the rent
payable under this Lease, effective thirty (30) days' following written notice
by Landlord of its election to so sublease or terminate. Landlord may
thereafter, at its option, assign, sublet or re-let any space so sublet,
obtained by assignment or obtained by termination to any third party, including
without limitation the proposed transferee of Tenant.

    (d) In the event that Landlord approves the requested assignment or
subletting, Tenant agrees that fifty percent (50%) of any amounts paid by the
assignee or subtenant, however described, in excess of (i) the Basic Rent
payable by Tenant hereunder, or in the case of a sublease of a portion of the
Premises, in excess of the Basic Rent reasonably allocable to such portion as
determined by Landlord, plus (ii) Tenant's direct out-of-pocket costs which
Tenant certifies to Landlord have been paid to provide occupancy related
services to such assignee or subtenant of a nature commonly provided by
landlords of similar space, shall be property of Landlord and such amounts shall
be payable directly to Landlord by the assignee or subtenant or, at Landlord's
option, by Tenant within ten (10) days of Tenant's receipt thereof. Landlord
shall have the right to review or audit the books and records of Tenant, or have
such books and records reviewed or audited by an outside accountant, to confirm
any such direct out-of-pocket costs. In the event that such direct out-of-pocket
costs claimed by Tenant are overstated by more than five percent (5%), Tenant
shall reimburse assignment or obtained by Landlord's costs related to such
review or audit. At Landlord's request, a written agreement shall be entered
into by and among Tenant, Landlord and the proposed assignee or subtenant
confirming the requirements of this Section 9.1(d).

    (e) Tenant shall pay to Landlord a fee equal to the greater of (i)
Landlord's actual costs related to such assignment, subletting or other transfer
or (ii) Five Hundred Dollars ($500.00), to process any request by Tenant for
assignment, subletting or other transfer under this Lease. Tenant shall pay
Landlord the sum of Five Hundred Dollars ($500.00) concurrently with Tenant's
request for consent to any assignment, subletting or other transfer, and
Landlord shall have no obligation to consider such request unless accompanied by
such payment. Tenant shall pay Landlord upon demand any costs in excess of such
payment to the extent Landlord's actual costs related to such request exceeds
$500.00. Such fee is hereby acknowledged as a reasonable amount to reimburse
Landlord for its costs of review and evaluation of proposed transfer.

    SECTION 9.2.  EFFECT OF TRANSFER.  No subletting or assignment, even with
the consent of Landlord, shall relieve Tenant of its obligation to pay rent and
to perform all its other obligations under this Lease. Moreover, Tenant shall
indemnify and hold Landlord harmless, as provided in Section 10.3, for any act
or omission by an assignee or subtenant. Each assignee, other than Landlord,
shall assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant's obligations, under this Lease. No assignment or
subletting shall be effective or binding on Landlord unless documentation in
form and substance satisfactory to Landlord in its reasonable discretion
evidencing the transfer, and in the case of an assignment, the assignee's
assumption of the obligations of Tenant under this Lease, is delivered to
Landlord and both the assignee/subtenant and Tenant deliver to Landlord an
executed consent to transfer instrument prepared by Landlord and consistent with
the requirements of this Article. The acceptance by Landlord of any payment due
under this Lease from any other person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any transfer.
Consent by Landlord to one or more transfers shall not operate as a waiver or
estoppel to the future enforcement by Landlord of its rights under this Lease or
as a consent to any subsequent transfer.

16

--------------------------------------------------------------------------------



    SECTION 9.3.  SUBLEASE REQUIREMENTS.  The following terms and conditions
shall apply to any subletting by Tenant of all or any part of the Premises and
shall be deemed included in each sublease:

    (a) Each and every provision contained in this Lease (other than with
respect to the payment of rent hereunder) is incorporated by reference into and
made a part of such sublease, with "Landlord" hereunder meaning the sublandlord
therein and "Tenant" hereunder meaning the subtenant therein.

    (b) Tenant hereby irrevocably assigns to Landlord all of Tenant's interest
in all rentals and income arising from any sublease of the Premises, and
Landlord may collect such rent and income and apply same toward Tenant's
obligations under this Lease; provided, however, that until there is an Event of
Default by Tenant, Tenant shall have the right to receive and collect the
sublease rentals. Landlord shall not, by reason of this assignment or the
collection of sublease rentals, be deemed liable to the subtenant for the
performance of any of Tenant's obligations under the sublease. Tenant hereby
irrevocably authorizes and directs any subtenant, upon receipt of a written
notice from Landlord stating that an uncured Event of Default exists in the
performance of Tenant's obligations under this Lease, to pay to Landlord all
sums then and thereafter due under the sublease. Tenant agrees that the
subtenant may rely on that notice without any duty of further inquiry and
notwithstanding any notice or claim by Tenant to the contrary. Tenant shall have
no right or claim against the subtenant or Landlord for any rentals so paid to
Landlord.

    (c) In the event of the termination of this Lease for any reason, including
without limitation as the result of an Event of Default by Tenant or by the
mutual agreement of Landlord and Tenant, Landlord may, at its sole option, take
over Tenant's entire interest in any sublease and, upon notice from Landlord,
the subtenant shall attorn to Landlord. In no event, however, shall Landlord be
liable for any previous act or omission by Tenant under the sublease or for the
return of any advance rental payments or deposits under the sublease that have
not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification executed without Landlord's consent or for any advance
rental payment by the subtenant in excess of one month's rent. The general
provisions of this Lease, including without limitation those pertaining to
insurance and indemnification, shall be deemed incorporated by reference into
the sublease despite the termination of this Lease. In the event Landlord does
not elect to take over Tenant's interest in a sublease in the event of any such
termination of this Lease, such sublease shall terminate concurrently with the
termination of this Lease and such subtenant shall have no further rights under
such sublease and Landlord shall have no obligations to such subtenant.

    SECTION 9.4.  CERTAIN TRANSFERS.  The following shall be deemed to
constitute an assignment of this Lease; (a) the sale of all or substantially all
of Tenant's assets (other than bulk sales in the ordinary course of business),
(b) if Tenant is a corporation, an unincorporated association, a limited
liability company or a partnership, the transfer, assignment or hypothecation of
any stock or interest in such corporation, association, limited liability
company or partnership in the aggregate of twenty-five percent (25%) (except for
publicly traded shares of stock constituting a transfer of twenty-five percent
(25%) or more in the aggregate, so long as no change in the controlling interest
of Tenant occurs as a result thereof), or (c) any other direct or indirect
change of control of Tenant, including, without limitation, change of control of
Tenant's parent company or a merger by Tenant or its parent company.
Notwithstanding the foregoing, Landlord's consent shall not be required for the
assignment of this Lease as a result of a merger by Tenant with or into another
entity or a reorganization of Tenant, so long as (i) the net worth of the
successor or reorganized entity after such merger is at least equal to the
greater of the net worth of Tenant as of the execution of this Lease by Landlord
or the net worth of Tenant immediately prior to the date of such merger or
reorganization, evidence of which, satisfactory to Landlord, shall be presented
to Landlord prior to such merger or reorganization, (ii) Tenant shall provide to
Landlord, prior to such merger or reorganization, written notice of such merger

17

--------------------------------------------------------------------------------

or reorganization and such assignment documentation and other information as
Landlord may require in connection therewith, and (iii) all of the other terms
and requirements Section 9.2 and 9.3 shall apply with respect to such
assignment.


ARTICLE X. INSURANCE AND INDEMNITY


    SECTION 10.1.  TENANT'S INSURANCE.  Tenant, at its sole cost and expense,
shall provide and maintain in effect the insurance described in Exhibit D.
Evidence of that insurance must be delivered to Landlord prior to the
Commencement Date.

    SECTION 10.2.  LANDLORD'S INSURANCE.  Landlord may, at its election, provide
any or all of the following types of insurance, with or without deductible and
in amounts and coverages as may be determined by Landlord in its sole and
absolute discretion: "all risk" or similar property insurance, subject to
standard exclusions, covering the Building and/or Project, and such other risks
as Landlord or its mortgagees may from time to time deem appropriate, and
commercial general liability coverage. Landlord shall not be required to carry
insurance of any kind on Tenant's Alterations or on Tenant's other property,
including, leasehold improvements, trade fixtures, furnishings, equipment, plate
glass, signs and all other items of personal property, and shall not be
obligated to repair or replace that property should damage occur. All proceeds
of insurance maintained by Landlord upon the Building and/or Project shall be
the property of Landlord, whether or not Landlord is obligated to or elects to
make any repairs. At Landlord's option, Landlord may self-insure all or any
portion of the risks for which Landlord elects to provide insurance hereunder.

    SECTION 10.3.  JOINT INDEMNITY.  

    (a) To the fullest extent permitted by law, but subject to the express
limitations on liability contained in Section 10.5 of this Lease, Tenant shall
defend, indemnify, protect, save and hold harmless Landlord, its agents, and any
and all affiliates of Landlord, including, without limitation, any corporations
or other entities controlling, controlled by or under common control with
Landlord, from and against any and all claims, liabilities, costs or expenses
arising either before or after the Commencement Date from Tenant's use or
occupancy of the Premises, the Building or the Common Areas, including without
limitation, the use by Tenant, its agents, employees, invitees or licensees of
any recreational facilities within the Common Areas, or from the conduct of its
business, or from any activity, work, or thing done, permitted or suffered by
Tenant or its agents, employees, invitees or licensees in or about the Premises,
the Building or the Common Areas, or from any negligence or willful misconduct
of Tenant or its agents, employees, visitors, patrons, guests, invitees or
licensees. In cases of alleged negligence asserted by third parties against
Landlord which arise out of, are occasioned by, or in any way attributable to
Tenant's, its agents, employees, contractors, licensees or invitees use and
occupancy of the Premises, the Building or the Common Areas, or from the conduct
of its business or from any activity, work or thing done, permitted or suffered
by Tenant or its agents, employees, invitees or licensees on Tenant's part to be
performed under this Lease, or from any negligence or willful misconduct of
Tenant, its agents, employees, licensees or invitees, Tenant shall accept any
tender of defense for Landlord and shall, notwithstanding any allegation of
negligence or willful misconduct on the part of the Landlord (but subject to the
reimbursement provisions hereinafter provided), defend Landlord and protect and
hold Landlord harmless and pay all costs, expenses and attorneys' fees incurred
in connection with such litigation, provided that Tenant shall not be liable for
any such injury or damage, and Landlord shall reimburse Tenant for the
reasonable attorney's fees and costs for the attorney representing both parties,
all to the extent and in the proportion that such injury or damage is ultimately
determined by a court of competent jurisdiction (or in connection with any
negotiated settlement agreed to by Landlord) to be attributable to the
negligence or willful misconduct of Landlord. Upon Landlord's request, Tenant
shall at Tenant's sole cost and expense, retain a separate attorney selected by
Landlord and reasonably acceptable to Tenant to represent Landlord in any such
suit if Landlord reasonably determines that the representation of both Tenant
and Landlord by the

18

--------------------------------------------------------------------------------

same attorney would cause a conflict of interest; provided, however, that to the
extent and in the proportion that the injury or damage which is the subject of
the suit is ultimately determined by a court of competent jurisdiction (or in
connection with any negotiated settlement agreed to by Landlord) to be
attributable to the negligence or willful misconduct of Landlord, Landlord shall
reimburse Tenant for the reasonable legal fees and costs of the separate
attorney retained by Tenant. The provisions of this Subsection 10.3(a) shall
expressly survive the expiration or sooner termination of this Lease.

    (b) To the fullest extent permitted by law, but subject to the express
limitations on liability contained in this Lease (including, without limitation,
the provisions of Sections 10.4, 10.5 and 14.8 of this Lease), Landlord shall
defend, indemnify, protect, save and hold harmless Tenant, its agents and any
and all affiliates of Tenant, including, without limitation, any corporations,
or other entities controlling, controlled by or under common control with
Tenant, from and against any and all claims, liabilities, costs or expenses
arising either before or after the Commencement Date from the operation,
maintenance or repair of the Common Areas by Landlord or its employees or
authorized agents. In cases of alleged negligence asserted by third parties
against Tenant which arise out of, are occasioned by, or in any way attributable
to the maintenance or repair of the Common Areas by Landlord or its authorized
agents or employees, Landlord shall accept any tender of defense for Tenant and
shall, notwithstanding any allegation of negligence or willful misconduct on the
part of Tenant (but subject to the reimbursement provisions hereinafter
provided), defend Tenant and protect and hold Tenant harmless and pay all cost,
expense and attorneys' fees incurred in connection with such litigation,
provided that Landlord shall not be liable for any such injury or damage, and
Tenant shall reimburse Landlord for the reasonable attorney's fees and costs for
the attorney representing both parties, all to the extent and in the proportion
that such injury or damage is ultimately determined by a court of competent
jurisdiction (or in connection with any negotiated settlement agreed to by
Tenant) to be attributable to the negligence or willful misconduct of Tenant.
Upon Tenant's request, Landlord shall at Landlord's sole cost and expense,
retain a separate attorney selected by Tenant and reasonably acceptable to
Landlord to represent Tenant in any such suit if Tenant reasonably determines
that the representation of both Tenant and Landlord by the same attorney would
cause conflict of interest; provided, however, that to the extent and the
proportion that the injury or damage which is the subject of the suit is
ultimately determined by a court of competent jurisdiction (or in connection
with any negotiated settlement agreed to by Tenant) to be attributable to the
negligence or willful misconduct of Tenant, Tenant shall reimburse Landlord for
the reasonable legal fees and costs of the separate attorney retained by
Landlord. The provisions of this Subsection 10.3(b) shall expressly survive the
expiration or sooner termination of this Lease.

    SECTION 10.4. LANDLORD'S NONLIABILITY.  Subject to the express indemnity
obligations contained in Section 10.3(b) of this Lease, Landlord shall not be
liable to Tenant, its employees, agents and invitees, and Tenant hereby waives
all claims against Landlord for loss of or damage to any property or personal
injury, or any other loss, cost, damage, injury or liability whatsoever
resulting from fire, explosion, falling plaster, steam, gas, electricity, water
or rain which may leak or flow from or into any part of the Premises or from the
breakage, leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
the Building, whether the damage or injury results from conditions arising in
the Premises or in other portions of the Building. It is understood that any
such condition may require the temporary evacuation or closure of all or a
portion of the Building. Notwithstanding any provision of this Lease to the
contrary, including, without limitation, the provisions of Section 10.3(b) of
this Lease, Landlord shall in no event be liable to Tenant, its employees,
agents, and invitees, and Tenant hereby waives all claims against Landlord, for
loss or interruption of Tenant's business or income (including, without
limitation, any consequential damages and lost profit or opportunity costs), or
any other loss, cost, damage, injury or liability resulting from, but not
limited to, Acts of God (except with respect to restoration obligations pursuant
to Article XI below), acts of civil disobedience or insurrection, acts or
omissions (criminal or otherwise) of any third parties (other than Landlord's
employees or authorized agents),

19

--------------------------------------------------------------------------------



including without limitation, any other tenants within the Project or their
agents, employees, contractors, guests or invitees. Landlord shall have no
liability (including without limitation consequential damages and lost profit or
opportunity costs) and, except as provided in Sections 11.1 and 12.1 below,
there shall be no abatement of rent, by reason of any injury to or interference
with Tenant's business arising from the making of any repairs, alterations or
improvements to any portion of the Building, including repairs to the Premises,
nor shall any related activity by Landlord constitute an actual or constructive
eviction; provided, however, that in making repairs, alterations or
improvements, Landlord shall interfere as little as reasonably practicable with
the conduct of Tenant's business in the Premises. Neither Landlord nor its
agents shall be liable for interference with light or other similar intangible
interests. Tenant shall immediately notify Landlord in case of fire or accident
in the Premises, the Building or the Project and of defects in any improvements
or equipment.

    SECTION 10.5.  WAIVER OF SUBROGATION.  Landlord and Tenant each hereby
waives all rights of recovery against the other and the other's agents on
account of loss and damage occasioned to the property of such waiving party to
the extent only that such loss or damage is required to be insured against, or,
if not required, is actually insured against, under any property insurance
policies contemplated by this Article X; provided however, that (i) the
foregoing waiver shall not apply to the extent of Tenant's obligations to pay
deductibles under any such policies and this Lease and (ii) to the extent Tenant
fails to maintain the insurance required to be maintained by Tenant pursuant to
this Lease, Landlord shall not be deemed to have waived any right of recovery
against Tenant. By this waiver it is the intent of the parties that neither
Landlord nor Tenant shall be liable to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage
insured against under any property insurance policies contemplated by this
Lease, even though such loss or damage might be occasioned by the negligence of
such party, its agents, employees, contractors, guests or invitees.


ARTICLE XI. DAMAGE OR DESTRUCTION


    SECTION 11.1.  RESTORATION.  

    (a) If the Premises or the Building or a part thereof are materially damaged
by any fire, flood, earthquake or other casualty, Landlord shall have the right
to terminate this Lease upon written notice to Tenant if: (i) Landlord
reasonably determines that proceeds necessary to pay the full cost of repair are
not available from Landlord's insurance, including without limitation earthquake
insurance, plus such additional amounts Tenant elects, at its option, to
contribute, excluding however the deductible (for which Tenant shall be
responsible for Tenant's Share); (ii) Landlord reasonably determines that the
Premises cannot, with reasonable diligence, be fully repaired by Landlord (or
cannot be safely repaired because of the presence of hazardous factors,
including without limitation Hazardous Materials, earthquake faults, and other
similar dangers) within two hundred seventy (270) days after the date of damage;
(iii) an uncured Event of Default by Tenant has occurred; or (iv) the material
damage occurs during the final twelve (12) months of the Term. Landlord shall
notify Tenant in writing ("Landlord's Notice") within sixty (60) days after the
damage occurs as to (A) whether Landlord is terminating this Lease as a result
of such material damage and (B) if Landlord is not terminating this Lease, the
number of days within which Landlord has estimated that the Premises, with
reasonable diligence, are likely to be fully repaired. In the event Landlord
elects to terminate this Lease, this Lease shall terminate as of the date
specified for termination by Landlord's Notice (which termination date shall in
no event be later than sixty (60) days following the date of the damage, or, if
no such date is specified, such termination shall be the date of the Landlord's
Notice).

    (b) If Landlord has the right to terminate this Lease pursuant to Section
11.1(a) and does not elect to so terminate this Lease, and provided that at the
time of Landlord's Notice neither an Event of Default exists nor has Landlord
delivered Tenant a notice of any failure by Tenant to fulfill an obligation
under this Lease which, unless cured by Tenant within the applicable grace
period, would

20

--------------------------------------------------------------------------------

constitute an Event of Default, then within ten (10) days following delivery of
Landlord's Notice pursuant to Section 11.1(a), Tenant may elect to terminate
this Lease by written notice to Landlord, but only if (i) Landlord's Notice
specifies that Landlord has determined that the Premises cannot be repaired,
with reasonable diligence, within two hundred seventy (270) days after the date
of damage or (ii) the casualty has occurred within the final twelve (12) months
of the Term and such material damage has a materially adverse impact on Tenant's
continued use of the Premises. If Tenant fails to provide such termination
notice within such ten (10) day period, Tenant shall be deemed to have waived
any termination right under this Section 11.1(b) or any other applicable law.

    (c) In the event that neither Landlord nor Tenant terminates this Lease
pursuant to this Section 11.1 as a result of material damage to the Building or
Premises resulting from a casualty, Landlord shall repair all material damage to
the Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Landlord shall have the right,
but not the obligation, to repair or replace any other leasehold improvements
made by Tenant or any Alterations (as defined in Section 7.3) constructed by
Tenant. If Landlord elects to repair or replace such leasehold improvements
and/or Alterations, all insurance proceeds available for such repair or
replacement shall be made available to Landlord. Landlord shall have no
liability to Tenant in the event that the Premises or the Building has not been
fully repaired within the time period specified by Landlord in Landlord's Notice
to Tenant as described in Section 11.1(a). Notwithstanding the foregoing, the
repair of damage to the Premises to the extent such damage is not material shall
be governed by Sections 7.1 and 7.2.

    (d) Commencing on the date of such material damage to the Building, and
ending on the sooner of the date the damage is repaired or the date this Lease
is terminated, the rental to be paid under this Lease shall be abated in the
same proportion that the Floor Area of the Premises that is rendered unusable by
the damage from time to time bears to the total Floor Area of the Premises, as
determined by Landlord, but only to the extent that any business interruption
insurance proceeds are received by Landlord therefor from Tenant's insurance
described in Exhibit D.

    (e) Landlord shall not be required to repair or replace any improvements or
fixtures that Tenant is obligated to repair or replace pursuant to Section 7.1
or any other provision of this Lease and Tenant shall continue to be obligated
to so repair or replace any such improvements or fixtures, notwithstanding any
provisions to the contrary in this Article XI. In addition, in the event the
damage or destruction to the Premises or Building are due in substantial part to
the fault or neglect of Tenant or its employees, subtenants, invitees or
representatives, notwithstanding the provisions of Section 10.5, the costs of
such repairs or replacement to the Premises or Building shall be borne by Tenant
to the extent that insurance proceeds sufficient to complete such repair or
replacement are not made available to Landlord and in addition, Tenant shall not
be entitled to terminate this Lease as a result, notwithstanding the provisions
of Section 11.1(b).

    (f)  Tenant shall fully cooperate with Landlord in removing Tenant's
personal property and any debris from the Premises to facilitate all inspections
of the Premises and the making of any repairs. Notwithstanding anything to the
contrary contained in this Lease, if Landlord in good faith believes there is a
risk of injury to persons or damage to property from entry into the Building or
Premises following any damage or destruction thereto, Landlord may restrict
entry into the Building or the Premises by Tenant, its employees, agents and
contractors in a non-discriminatory manner, without being deemed to have
violated Tenant's rights of quiet enjoyment to, or made an unlawful detainer of,
or evicted Tenant from, the Premises. Upon request, Landlord shall consult with
Tenant to determine if there are safe methods of entry into the Building or the
Premises solely in order to allow Tenant to retrieve files, data in computers,
and necessary inventory, subject however to all indemnities and waivers of
liability from Tenant to Landlord contained in this Lease and any additional
indemnities and waivers of liability which Landlord may require.

21

--------------------------------------------------------------------------------

    SECTION 11.2.  LEASE GOVERNS.  Tenant agrees that the provisions of this
Lease, including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.


ARTICLE XII. EMINENT DOMAIN


    SECTION 12.1.  TOTAL OR PARTIAL TAKING.  If all or a material portion of the
Premises is taken by any lawful authority by exercise of the right of eminent
domain, or sold to prevent a taking, either Tenant or Landlord may terminate
this Lease effective as of the date possession is required to be surrendered to
the authority. In the event title to a portion of the Building or Project,
whether or not including a portion of the Premises, is taken or sold in lieu of
taking, and if Landlord elects to restore the Building in such a way as to alter
the Premises materially, either party may terminate this Lease, by written
notice to the other party, effective on the date of vesting of title. In the
event neither party has elected to terminate this Lease as provided above, then
Landlord shall promptly, after receipt of a sufficient condemnation award,
proceed to restore the Premises to substantially their condition prior to the
taking, and a proportionate allowance shall be made to Tenant for the rent
corresponding to the time during which, and to the part of the Premises of
which, Tenant is deprived on account of the taking and restoration. In the event
of a taking, Landlord shall be entitled to the entire amount of the condemnation
award without deduction for any estate or interest of Tenant; provided that
nothing in this Section shall be deemed to give Landlord any interest in, or
prevent Tenant from seeking any award against the taking authority for, the
taking of personal property and fixtures belonging to Tenant or for relocation
or business interruption expenses recoverable from the taking authority.

    SECTION 12.2.  TEMPORARY TAKING.  No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to abatement of rent, and any
award specifically attributable to a temporary taking of the Premises shall
belong entirety to Tenant. A temporary taking shall be deemed to be a taking of
the use or occupancy of the Premises for a period of not to exceed ninety
(90) days.

    SECTION 12.3.  TAKING OF PARKING AREA.  In the event there shall be a taking
of the parking area such that Landlord can no longer provide sufficient parking
to comply with this Lease, Landlord may substitute reasonably equivalent parking
in a location reasonably close to the Building; provided that if Landlord fails
to make that substitution within ninety (90) days following the taking and if
the taking materially impairs Tenant's use and enjoyment of the Premises, Tenant
may, at its option, terminate this Lease by written notice to Landlord. If this
Lease is not so terminated by Tenant, there shall be no abatement of rent and
this Lease shall continue in effect.

22

--------------------------------------------------------------------------------




ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS


    SECTION 13.1.  SUBORDINATION.  At the option of Landlord or any lender of
Landlord's that obtains a security interest in the Building, this Lease shall be
either superior or subordinate to all ground or underlying leases, mortgages and
deeds of trust, if any, which may hereafter affect the Building, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, that so long as no Event of Default exists under this Lease, Tenant's
possession and quiet enjoyment of the Premises shall not be disturbed and this
Lease shall not terminate in the event of termination of any such ground or
underlying lease, or the foreclosure of any such mortgage or deed of trust, to
which this Lease has been subordinated pursuant to this Section. Tenant shall
execute and deliver any documents or agreements requested by Landlord or such
lessor or lender which provide Tenant with the non-disturbance protections set
forth in this Section. In the event of a termination or foreclosure, Tenant
shall become a tenant of and attorn to the successor-in-interest to Landlord
upon the same terms and conditions as are contained in this Lease, and shall
execute any instrument reasonably required by Landlord's successor for that
purpose. Tenant shall also, upon written request of Landlord, execute and
deliver all instruments as may be required from time to time to subordinate the
rights of Tenant under this Lease to any ground or underlying lease or to the
lien of any mortgage or deed of trust (provided that such instruments include
the nondisturbance and attornment provisions set forth above), or, if requested
by Landlord, to subordinate, in whole or in part, any ground or underlying lease
or the lien of any mortgage or deed of trust to this Lease. Tenant agrees that
any purchaser at a foreclosure sale or lender taking title under a deed-in-lieu
of foreclosure shall not be responsible for any act or omission of a prior
landlord, shall not be subject to any offsets or defenses Tenant may have
against a prior landlord, and shall not be liable for the return of the security
deposit to the extent it is not actually received by such purchaser or bound by
any rent paid for more than the current month in which the foreclosure occurred.

    SECTION 13.2.  ESTOPPEL CERTIFICATE.  

    (a) Tenant shall, at any time upon not less than ten (10) days prior written
notice from Landlord, execute, acknowledge and deliver to Landlord, in any form
that Landlord may reasonably require, a statement in writing (i) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of the modification and certifying that this Lease, as modified, is
in full force and effect) and the dates to which the rental, additional rent and
other charges have been paid in advance, if any, and (ii) acknowledging that, to
Tenant's knowledge, there are no uncured defaults on the part of Landlord, or
specifying each default if any are claimed, and (iii) setting forth all further
information that Landlord or any purchaser or encumbrancer may reasonably
require. Tenant's statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the Building or Project.

    (b) Notwithstanding any other rights and remedies of Landlord, Tenant's
failure to deliver any estoppel statement within the provided time shall be
conclusive upon Tenant that (i) this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) there are no uncured
Events of Default in Landlord's performance, and (iii) not more than one month's
rental has been paid in advance.

    SECTION 13.3.  FINANCIALS.  

    (a) Tenant shall deliver to Landlord, prior to the execution of this Lease
and thereafter at any time upon Landlord's request (but not more frequently than
once in any calendar year, except in the event of a refinancing of the Project
by Landlord), Tenant's current tax returns and financial statements, certified
true, accurate and complete by the chief financial officer of Tenant, including
a balance sheet and profit and loss statement for the most recent prior year,
or, in the event Tenant is a publicly traded corporation as a nationally
recognized stock exchange, Tenant's current financial reports filed with the
Securities and Exchange Commission (collectively, the "Statements"), which
Statements

23

--------------------------------------------------------------------------------

shall accurately and completely reflect the financial condition of Tenant.
Landlord agrees that it will keep the Statements confidential, except that
Landlord shall have the right to deliver the same to any proposed purchaser of
the Building or Project, and to any encumbrancer of all or any portion of the
Building or Project. Notwithstanding the foregoing, so long as Tenant is a
publicly-traded corporation whose stock is traded on a nationally recognized
exchange or on NASDAQ, the "Statements" shall consist of Tenant's most recently
publicly disclosed financial statements.

    (b) Tenant acknowledges that Landlord is relying on the Statements in its
determination to enter into this Lease, and Tenant represents to Landlord, which
representation shall be deemed made on the date of this Lease and again on the
Commencement Date, that no material change in the financial condition of Tenant,
as reflected in the Statements, has occurred since the date Tenant delivered the
Statements to Landlord. The Statements are represented and warranted by Tenant
to be correct and to accurately and fully reflect Tenant's true financial
condition as of the date of submission by any Statements to Landlord.


ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES


    SECTION 14.1  TENANT'S DEFAULTS.  In addition to any other breaches of this
Lease which are defined as Events of Default in this Lease, the occurrence of
any one or more of the following events shall constitute an Event of Default by
Tenant:

    (a) The failure by Tenant to make any payment of Basic Rent or additional
rent required to be made by Tenant, as and when due, where the failure continues
for a period of three (3) days after written notice from Landlord to Tenant;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161
and 1161(a) as amended. For purposes of these Events of Default and remedies
provisions, the term "additional rent" shall be deemed to include all amounts of
any type whatsoever other than Basic Rent to be paid by Tenant pursuant to the
terms of this Lease.

    (b) The assignment, sublease, encumbrance or other transfer of this Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord when consent is required by this Lease.

    (c) The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.

    (d) The failure of Tenant to timely and fully provide any subordination
agreement, estoppel certificate or financial statements in accordance with the
requirements of Article XIII.

    (e) The abandonment of the Premises by Tenant.

    (f)  The failure or inability by Tenant to observe or perform any of the
express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than as specified in this Section 14.1, where the
failure continues for a period of thirty (30) days after written notice from
Landlord to Tenant or such shorter period as is specified in any other provision
of this Lease; provided, however, that any such notice shall be in lieu of, and
not in addition to, any notice required under California Code of Civil Procedure
Section 1161 and 1161(a) as amended. However, if the nature of the failure is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to have committed an Event of Default if Tenant
commences the cure within thirty (30) days, and thereafter diligently pursues
the cure to completion.

    (g) (i) The making by Tenant of any general assignment for the benefit of
creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed

24

--------------------------------------------------------------------------------

within thirty (30) days); (iii) the appointment of a trustee or receiver to take
possession of substantially all of Tenant's assets located at the Premises or of
Tenant's interest in this Lease, if possession is not restored to Tenant within
thirty (30) days; (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, where the seizure is not discharged within thirty (30)
days; (v) Tenant's convening of a meeting of its creditors for the purpose of
effecting a moratorium upon or composition of its debts or (vi) the failure of
Tenant to pay its material obligations to creditors as and when they become due
and payable, other than as a result of a good faith dispute by Tenant as to the
amount due to such creditors. Landlord shall not be deemed to have knowledge of
any event described in this Section 14.1(g) unless notification in writing is
received by Landlord, nor shall there be any presumption attributable to
Landlord of Tenant's insolvency. In the event that any provision of this Section
14.1(g) in contrary to applicable law, the provision shall be of no force or
effect.

    SECTION 14.2  LANDLORD'S REMEDIES:  

    (a) If an Event of Default by Tenant occurs, then in addition to any other
remedies available to Landlord, Landlord may exercise the following remedies:

    (i)  Landlord may terminate Tenant's rights to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:

    (1) The worth at the time of award of the unpaid Basic Rent and additional
rent which had been earned at the time of termination;

    (2) The worth at the time of award of the amount by which the unpaid Basic
Rent and additional rent which would have been earned after termination until
the time of award exceeds the amount of such loss that Tenant proves could have
been reasonably avoided;

    (3) The worth at the time of award of the amount by which the unpaid Basic
Rent and additional rent for the balance of the Term after the time of award
exceeds the amount of such loss that Tenant proves could be reasonably avoided;

    (4) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant's Event of Default, including, but not limited to, the cost of recovering
possession of the Premises, refurbishment of the Premises, marketing costs,
commissions and other expenses of reletting, including necessary repair, the
unamortized portion of any tenant improvements and brokerage commissions funded
by Landlord in connection with this Lease, reasonable attorneys' fees, and any
other reasonable costs; and

    (5) At Landlord's election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. Any sum, other than Basic Rent, shall
be computed on the basis of the average monthly amount accruing during the
twenty-four (24) month period immediately prior to the Event of Default, except
that if it becomes necessary to compute such rental before the twenty-four (24)
month period has occurred, then the computation shall be on the basis of the
average monthly amount during the shorter period. As used in Sections 14.2(a)(i)
(1) and (2) above, the "worth at the time of award" shall be computed by
allowing interest at the rate of ten percent (10%) per annum. As used in Section
14.2(a)(i)(3) above, the "worth at the time of award" shall be computed by
discounting the amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

25

--------------------------------------------------------------------------------





    (ii) Landlord may elect not to terminate Tenant's right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord's interests under this Lease,
shall not constitute a termination of the Tenant's right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this Section 14.2(a)(ii), Landlord shall not unreasonably withhold
its consent to an assignment or subletting of the Premises subject to the
reasonable standards for Landlord's consent as are contained in this Lease.

    (b) Landlord shall be under no obligation to observe or perform any covenant
of this Lease on its part to be observed or performed which accrues after the
date of any Event of Default by Tenant unless and until the Event of Default is
cured by Tenant, it being understood and agreed that the performance by Landlord
of its obligations under this Lease are expressly conditioned upon Tenant's full
and timely performance of its obligations under this Lease. The various rights
and remedies reserved to Landlord in this Lease or otherwise shall be cumulative
and, except as otherwise provided by California law, Landlord may pursue any or
all of its rights and remedies at the same time.

    (c) No delay or omission of Landlord to exercise any right or remedy shall
be construed as a waiver of the right or remedy or of any breach or Event of
Default by Tenant. The acceptance by Landlord of rent shall not be a (i) waiver
of any preceding breach or Event of Default by Tenant of any provision of this
Lease, other than the failure of Tenant to pay the particular rent accepted,
regardless of Landlord's knowledge of the preceding breach or Event of Default
at the time of acceptance of rent, or (ii) a waiver of Landlord's right to
exercise any remedy available to Landlord by virtue of the breach or Event of
Default. The acceptance of any payment from a debtor in possession, a trustee, a
receiver or any other person acting on behalf of Tenant or Tenant's estate shall
not waive or cure a breach or Event of Default under Section 14.1. No payment by
Tenant or receipt by Landlord of a lesser amount than the rent required by this
Lease shall be deemed to be other than a partial payment on account of the
earliest due stipulated rent, nor shall any endorsement or statement on any
check or letter be deemed an accord and satisfaction and Landlord shall accept
the check or payment without prejudice to Landlord's right to recover the
balance of the rent or pursue any other remedy available to it. No act or thing
done by Landlord or Landlord's agents during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender shall be valid unless in writing and signed by Landlord. No employee
of Landlord or of Landlord's agents shall have any power to accept the keys to
the Premises prior to the termination of this Lease, and the delivery of the
keys to any employee shall not operate as a termination of this Lease or a
surrender of the Premises.

    (d) Any agreement for free or abated rent or other charges, or for the
giving or paying by Landlord to or for Tenant of any cash or other bonus,
inducement or consideration for Tenant's entering into this Lease ("Inducement
Provisions") shall be deemed conditioned upon Tenant's full and faithful
performance of the terms, covenants and conditions of this Lease. Upon an Event
of Default under this Lease by Tenant, any such Inducement Provisions shall
automatically be deemed deleted from this Lease and of no further force or
effect and the amount of any rent reduction or abatement or other bonus or
consideration already given by Landlord or received by Tenant as an Inducement
shall be immediately due and payable by Tenant to Landlord, notwithstanding any
subsequent cure of said Event of Default by Tenant. The acceptance by Landlord
of rent or the cure of the Event of Default which initiated the operation of
this Section 14.1 shall not be deemed a waiver by Landlord of the provisions of
this Section 14.2(d).

26

--------------------------------------------------------------------------------

SECTION 14.3.  LATE PAYMENTS.

    (a) Any payment due to Landlord under this Lease, including without
limitation Basic Rent, Tenant's Share of Operating Expenses or any other payment
due to Landlord under this Lease, that is not received by Landlord within five
(5) days following the date due shall bear interest at the maximum rate
permitted by law from the date due until fully paid. The payment of interest
shall not cure any breach or Event of Default by Tenant under this Lease. In
addition, Tenant acknowledges that the late payment by Tenant to Landlord of
Basic Rent and Tenant's Share of Operating Expenses will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult and impracticable to ascertain. Those costs may include, but
are not limited to, administrative, processing and accounting charges, and late
charges which may be imposed on Landlord by the terms of any ground lease,
mortgage or trust deed covering the Premises. Accordingly, if any Basic Rent or
Tenant's Share of Operating Expenses due from Tenant shall not be received by
Landlord or Landlord's designee within five (5) days following the date due,
then Tenant shall pay to Landlord, in addition to the interest provided above, a
late charge, which the Tenant agrees is reasonable, in a sum equal to the
greater of five percent (5%) of the amount overdue or Two Hundred Fifty Dollars
($250.00) for each delinquent payment. Acceptance of a late charge by Landlord
shall not constitute a waiver of Tenant's breach or Event of Default with
respect to the overdue amount, nor shall it prevent Landlord from exercising any
of its other rights and remedies.

    (b) Following each second installment of Basic Rent and/or the payment of
Tenant's Share of Operating Expenses within any twelve (12) month period that is
not paid within five (5) days following the date due, Landlord shall have the
option (i) to require that beginning with the first payment of Basic Rent next
due, Basic Rent and the Tenant's Share of Operating Expenses shall no longer be
paid in monthly installments but shall be payable quarterly three (3) months in
advance and/or (ii) to require that Tenant increase the amount, if any, of the
Security Deposit by one hundred percent (100%). Should Tenant deliver to
Landlord, at any time during the Term, two (2) or more insufficient checks, the
Landlord may require that all monies then and thereafter due from Tenant be paid
to Landlord by cashier's check. If any check for any payment to Landlord
hereunder is returned by the bank for any reason, such payment shall not be
deemed to have been received by Landlord and Tenant shall be responsible for any
applicable late charge, interest payment and the charge to Landlord by its bank
for such returned check. Nothing in this Section shall be construed to compel
Landlord to accept Basic Rent, Tenant's Share of Operating Expenses or any other
payment from Tenant if there exists an Event of Default unless such payment
fully cures any and all such Event of Default. Any acceptance of any such
payment shall not be deemed to waive any other right of Landlord under this
Lease. Any payment by Tenant to Landlord may be applied by Landlord, in its sole
and absolute discretion, in any order determined by Landlord to any amounts then
due to Landlord.

    SECTION 14.4.  RIGHT OF LANDLORD TO PERFORM.  All covenants and agreements
to be performed by Tenant under this Lease shall be performed at Tenant's sole
cost and expense and without any abatement of rent or right of set-off. If
Tenant fails to pay any sum of money, other than rent payable to Landlord, or
fails to perform any other act on its part to be performed under this Lease, and
the failure continues beyond any applicable grace period set forth in
Section 14.1, then in addition to any other available remedies, Landlord may, at
its election make the payment or perform the other act on Tenant's part and
Tenant hereby grants Landlord the right to enter onto the Premises in order to
carry out such performance. Landlord's election to make the payment or perform
the act on Tenant's part shall not give rise to any responsibility of Landlord
to continue making the same or similar payments or performing the same or
similar acts nor shall Landlord be responsible to Tenant for any damage caused
to Tenant as the result of such performance by Landlord. Tenant shall, promptly
upon demand by Landlord, reimburse Landlord for all sums paid by Landlord and
all necessary incidental costs, together with interest at the maximum rate
permitted by law from the date of the payment by Landlord.

27

--------------------------------------------------------------------------------

    SECTION 14.5.  DEFAULT BY LANDLORD.  Landlord shall not be deemed to be in
default in the performance of any obligation under this Lease, and Tenant shall
have no rights to take any action against Landlord, unless and until Landlord
has failed to perform the obligation within thirty (30) days after written
notice by Tenant to Landlord specifying in reasonable detail the nature and
extent of the failure; provided, however, that if the nature of Landlord's
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion. In the event of Landlord's default under this Lease,
Tenant's sole remedies shall be to seek damages or specific performance from
Landlord, provided that any damages shall be limited to Tenant's actual
out-of-pocket expenses and shall in no event include any consequential damages,
lost profits or opportunity costs.

    SECTION 14.6.  EXPENSES AND LEGAL FEES.  All sums reasonably incurred by
Landlord in connection with any Event of Default by Tenant under this Lease or
holding over of possession by Tenant after the expiration or earlier termination
of this Lease, or any action related to a filing for bankruptcy or
reorganization by Tenant, including without limitation all costs, expenses and
actual accountants, appraisers, attorneys and other professional fees, and any
collection agency or other collection charges, shall be due and payable to
Landlord on demand, and shall bear interest at the rate of ten percent (10%) per
annum. Should either Landlord or Tenant bring any action in connection with this
Lease, the prevailing party shall be entitled to recover as a part of the action
its reasonable attorneys' fees, and all other costs. The prevailing party for
the purpose of this Section shall be determined by the trier of the facts.

    SECTION 14.7.  WAIVER OF JURY TRIAL.  LANDLORD AND TENANT EACH ACKNOWLEDGES
THAT IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT
TO ITS RIGHTS TO TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND
KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER
(AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR
AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM OF INJURY OR DAMAGE. FURTHERMORE, THIS WAIVER AND RELEASE OF ALL RIGHTS TO
A JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER PROVISION,
COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.

    SECTION 14.8.  SATISFACTION OF JUDGMENT.  The obligations of Landlord do not
constitute the personal obligations of the individual partners, trustees,
directors, officers or shareholders of Landlord or its constituent partners.
Should Tenant recover a money judgment against Landlord, such judgment shall be
satisfied only from the interest of Landlord in the Project and out of the rent
or other income from such property receivable by Landlord or out of
consideration received by Landlord from the sale or other disposition of all or
any part of Landlord's right, title or interest in the Project and no action for
any deficiency may be sought or obtained by Tenant.

    SECTION 14.9.  LIMITATION OF ACTIONS AGAINST LANDLORD.  Any claim, demand or
right of any kind by Tenant which is based upon or arises in connection with
this Lease, including without limitation any arising under a tort or contract
cause of action, shall be barred unless Tenant commences an action thereon
within six (6) months after the date that the act, omission, event or default
upon which the claim, demand or right arises, has occurred.

28

--------------------------------------------------------------------------------




ARTICLE XV. END OF TERM


    SECTION 15.1.  HOLDING OVER.  This Lease shall terminate without further
notice upon the expiration of the Term, and any holding over by Tenant after the
expiration shall not constitute a renewal or extension of this Lease, or give
Tenant any rights under this Lease, except when in writing signed by both
parties. Any period of time following the Expiration Date or earlier termination
of this Lease required for Tenant to remove its property or to place the
Premises in the condition required pursuant to Section 15.3 (or for Landlord to
do so if Tenant fails to do so) shall be deemed a holding over by Tenant. If
Tenant holds over for any period after the Expiration Date (or earlier
termination) of the Term without the prior written consent of Landlord, such
possession shall constitute a tenancy at sufferance only and an Event of Default
under this Lease; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the first (1st) day
following the termination of this Lease and terminating thirty (30) days
following delivery of written notice of termination by either Landlord or Tenant
to the other. In either of such events, possession shall be subject to all of
the terms of this Lease, except that the monthly Basic Rent shall be the greater
of (a) one hundred fifty percent (150%) of the Basic Rent for the month
immediately preceding the date of termination for the initial two (2) months of
holdover and two hundred percent (200%) of the Basic Rent for the month
immediately preceding the date of termination for each month of holdover
thereafter, or (b) the then currently scheduled Basic Rent for comparable space
in the Project. If Tenant fails to surrender the Premises upon the expiration of
this Lease despite demand to do so by Landlord, Tenant shall indemnify and hold
Landlord harmless from all loss or liability, including without limitation, any
claims made by any succeeding tenant relating to such failure to surrender.
Acceptance by Landlord of rent after the termination shall not constitute a
consent to a holdover or result in a renewal of this Lease. The foregoing
provisions of this Section are in addition to and do not affect Landlord's right
of re-entry or any other rights of Landlord under this Lease or at law.

    SECTION 15.2.  MERGER ON TERMINATION.  The voluntary or other surrender of
this Lease by Tenant, or a mutual termination of this Lease, shall terminate any
or all existing subleases unless Landlord, at his option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.

    SECTION 15.3.  SURRENDER OF PREMISES; REMOVAL OF PROPERTY.  Subject to the
provisions of 7.3 of this Lease, upon the Expiration Date or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in as good order, condition and repair as when received or
as hereafter may be improved by Landlord or Tenant, reasonable wear and tear and
repairs which are Landlord's obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all personal property
and debris, except for any items that Landlord may by written authorization
allow to remain. Tenant shall repair all damage to the Premises resulting from
the removal, which repair shall include the patching and filling of holes and
repair of structural damage, provided that Landlord may instead elect to repair
any structural damage at Tenant's expense. If Tenant shall fail to comply with
the provisions of this Section, Landlord may effect the removal and/or make any
repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand. If Tenant fails to remove Tenant's personal property from the
Premises upon the expiration of the Term, Landlord may remove, store, dispose of
and/or retain such personal property, at Landlord's option, in accordance with
then applicable laws, all at the expense of Tenant. If requested by Landlord
following the Expiration Date or any earlier termination of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord an instrument in writing
releasing and quitclaiming to Landlord all right, title and interest of Tenant
in the Premises.

29

--------------------------------------------------------------------------------


ARTICLE XVI. PAYMENTS AND NOTICES


    All sums payable by Tenant to Landlord shall be deemed to be rent under this
Lease and shall be paid, without deduction or offset, in lawful money of the
United States to Landlord at its address set forth in Item 12 of the Basic Lease
Provisions, or at any other place as Landlord may designate in writing. Unless
this Lease expressly provides otherwise, as for example in the payment of Basic
Rent and the Tenant's Share of Operating Costs pursuant to Sections 4.1 and 4.2,
all payments shall be due and payable within five (5) days after demand. All
payments requiring proration shall be prorated on the basis of a thirty (30) day
month and a three hundred sixty (360) day year. Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered in person or by courier
or overnight delivery service to the other party, or may be deposited in the
United States mail, duly registered or certified, postage prepaid, return
receipt requested, and addressed to the other party at the address set forth in
Item 12 of the Basic Lease Provisions, or if to Tenant, at that address or, from
and after the Commencement Date, at the Premises (whether or not Tenant has
departed from, abandoned or vacated the Premises). Either party may, by written
notice to the other, served in the manner provided in this Article, designate a
different address. If any notice or other document is sent by mail, it shall be
deemed served or delivered seventy-two (72) hours after mailing. If more than
one person or entity is named as Tenant under this Lease, service of any notice
upon any one of them shall be deemed as service upon all of them.


ARTICLE XVII. RULES AND REGULATIONS


    Tenant agrees to observe faithfully and comply strictly with the Rules and
Regulations, attached as Exhibit E, and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, Building, Project and Common Areas.
Landlord shall not be liable to Tenant for any violation of the Rules and
Regulations or the breach of any covenant or condition in any lease by any other
tenant or such tenant's agents, employees, contractors, guests or invitees. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant's failure to keep and observe the Rules and
Regulations shall constitute a breach of this Lease. In the case of any conflict
between the Rules and Regulations and this Lease, this Lease shall be
controlling.


ARTICLE XVIII. NO BROKER'S COMMISSION


    Tenant warrants that it has had no dealings with any real estate broker or
agent in connection with the negotiation of this Lease, and Tenant agrees to
indemnify and hold Landlord harmless from any cost, expense or liability
(including reasonable attorneys' fees) for any compensation, commissions or
charges claimed by any other real estate broker or agent employed or claiming to
represent or to have been employed by Tenant in connection with the negotiation
of this Lease. The foregoing agreement shall survive the termination of this
Lease.


ARTICLE XIX. TRANSFER OF LANDLORD'S INTEREST


    In the event of any transfer of Landlord's interest in the Premises, the
transferor shall be automatically relieved of all further obligations on the
part of Landlord, and the transferor shall be relieved of any obligation to pay
any funds in which Tenant has an interest to the extent that such funds have
been turned over, subject to that interest, to the transferee and Tenant is
notified of the transfer as required by law. No beneficiary of a deed of trust
to which this Lease is or may be subordinate, and no landlord under a so-called
sale-leaseback, shall be responsible in connection with the Security Deposit,
unless the mortgage or beneficiary under the deed of trust or the landlord
actually receives the Security Deposit. It is intended that the covenants and
obligations contained in

30

--------------------------------------------------------------------------------

this Lease on the part of Landlord shall, subject to the foregoing, be binding
on Landlord, its successors and assigns, only during and in respect to their
respective successive periods of ownership.


ARTICLE XX. INTERPRETATION


    SECTION 20.1.  GENDER AND NUMBER.  Whenever the context of this Lease
requires, the words "Landlord" and "Tenant" shall include the plural as well as
the singular, and words used in neuter, masculine or feminine genders shall
include the others.

    SECTION 20.2.  HEADINGS.  The captions and headings of the articles and
sections of this Lease are for convenience only, are not a part of this Lease
and shall have no effect upon its construction or interpretation.

    SECTION 20.3.  JOINT AND SEVERAL LIABILITY.  If more than one person or
entity is named as Tenant, the obligations imposed upon each shall be joint and
several and the act of or notice from, or notice or refund to, or the signature
of, any one or more of them shall be binding on all of them with respect to the
tenancy of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.

    SECTION 20.4.  SUCCESSORS.  Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns.
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.

    SECTION 20.5.  TIME OF ESSENCE.  Time is of the essence with respect to the
performance of every provision of this Lease.

    SECTION 20.6.  CONTROLLING LAW/VENUE.  This Lease shall be governed by and
interpreted in accordance with the laws of the State of California. Any
litigation commenced concerning any matters whatsoever arising out of or in any
way connected to this Lease shall be initiated in the Superior Court of the
county in which the Project is located.

    SECTION 20.7.  SEVERABILITY.  If any term or provision of this Lease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

    SECTION 20.8.  WAIVER AND CUMULATIVE REMEDIES.  One or more waivers by
Landlord or Tenant of any breach of any term, covenant or condition contained in
this Lease shall not be a waiver of any subsequent breach of the same or any
other term, covenant or condition. Consent to any act by one of the parties
shall not be deemed to render unnecessary the obtaining of that party's consent
to any subsequent act. No breach by Tenant of this Lease shall be deemed to have
been waived by Landlord unless the waiver is in writing signed by Landlord. The
rights and remedies of Landlord under this Lease shall be cumulative and in
addition to any and all other rights and remedies which Landlord may have.

    SECTION 20.9.  INABILITY TO PERFORM.  In the event that either party shall
be delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, other than financial inability, then the
performance of the work or the doing of the act shall be excused for the period
of the delay and the time for performance shall be extended for a period
equivalent to the period of the delay. The provisions of this Section shall not
operate to excuse Tenant from the prompt payment of rent or from the timely
performance of any other obligation under this Lease within Tenant's reasonable
control.

31

--------------------------------------------------------------------------------



    SECTION 20.10.  ENTIRE AGREEMENT.  This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect.
Tenant and Landlord each waive their respective rights to rely on any
representations or promises made by the other party which are not contained in
this Lease. No verbal agreement or implied covenant shall be held to modify the
provisions of this Lease, any statute, law, or custom to the contrary
notwithstanding.

    SECTION 20.11.  QUIET ENJOYMENT.  Upon the observance and performance of all
the covenants, terms and conditions on Tenant's part to be observed and
performed, and subject to the other provisions of this Lease, Tenant shall have
the right of quiet enjoyment and use of the Premises for the Term without
hindrance or interruption by Landlord or any other person claiming by or through
Landlord.

    SECTION 20.12.  SURVIVAL.  All covenants of Landlord or Tenant which
reasonably would be intended to survive the expiration or sooner termination of
this Lease, including without limitation any warranty or indemnity hereunder,
shall so survive and continue to be binding upon and more to the benefit of the
respective parties and their successors and assigns.

    SECTION 20.13.  INTERPRETATION.  This Lease shall not be construed in favor
of or against either party, but shall be construed as if both parties prepared
this Lease.


ARTICLE XXI. EXECUTION AND RECORDING


    SECTION 21.1.  COUNTERPARTS.  This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

    SECTION 21.2.  CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP
AUTHORITY.  If Tenant is a corporation, limited liability company or
partnership, each individual executing this Lease on behalf of the corporation,
limited liability company or partnership represents and warrants that he or she
is duly authorized to execute and deliver this Lease on behalf of the
corporation, limited liability company or partnership, and that this Lease is
binding upon the corporation, limited liability company or partnership in
accordance with its terms. Tenant shall, at Landlord's request, deliver a
certified copy of its board of directors' resolution, operating agreement or
partnership agreement or certificate authorizing or evidencing the execution of
this Lease.

    SECTION 21.3.  EXECUTION OF LEASE; NO OPTION OR OFFER.  The submission of
this Lease to Tenant shall be for examination purposes only, and shall not
constitute an offer to or option for Tenant to lease the Premises. Execution of
this Lease by Tenant and its return to Landlord shall not be binding upon
Landlord, notwithstanding any time interval, until Landlord has in fact executed
and delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

    SECTION 21.4.  RECORDING.  Tenant shall not record this Lease without the
prior written consent of Landlord. Tenant, upon the request of Landlord, shall
execute and acknowledge a "short form" memorandum of this Lease for recording
purposes.

    SECTION 21.5.  AMENDMENTS.  No amendment or termination of this Lease shall
be effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

    SECTION 21.6.  EXECUTED COPY.  Any fully executed photocopy or similar
reproduction of this Lease shall be deemed an original for all purposes.

32

--------------------------------------------------------------------------------

    SECTION 21.7.  ATTACHMENTS.  All exhibits, amendments, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease.


ARTICLE XXII. MISCELLANEOUS


    SECTION 22.1.  NONDISCLOSURE OF LEASE TERMS.  Tenant acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord. Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other leases and impair Landlord's relationship
with other tenants. Accordingly, Tenant agrees that it, and its partners,
officers, directors, employees and attorneys, shall not intentionally and
voluntarily disclose, by public filings or otherwise, the terms and conditions
of this Lease ("Confidential Information") to any third party, either directly
or indirectly, without the prior written consent of Landlord, which consent may
be given or withheld in Landlord's sole and absolute discretion. The foregoing
restriction shall not apply if either: (i) Tenant is required to disclose the
Confidential Information in response to a subpoena or other regulatory,
administrative or court order, (ii) Independent legal counsel to Tenant delivers
a written opinion to Landlord that Tenant is required to disclose the
Confidential Information to, or file a copy of this Lease with, any governmental
agency or any stock exchange; provided however, that in such event, Tenant
shall, before making any such disclosure (A) provide Landlord with prompt
written notice of such required disclosure, (B) at Tenant's sole cost, take all
reasonable legally available steps to resist or narrow such requirement
including without limitation preparing and filing a request for confidential
treatment of the Confidential Information and (C) if disclosure of the
Confidential Information is required by subpoena or other regulatory,
administrative or court order, Tenant shall provide Landlord with as much
advance notice of the possibility of such disclosure as practical so that
Landlord may attempt to stop such disclosure or obtain an order concerning such
disclosure. The form and content of a request by Tenant for confidential
treatment of the Confidential Information shall be provided to Landlord at least
five (5) business days before its submission to the applicable governmental
agency of stock exchange and is subject to the prior written approval of
Landlord. In addition, Tenant may disclose the terms of this Lease to
prospective assignees of this Lease and prospective subtenants under this Lease
with whom Tenant is actively negotiating such an assignment or sublease.

    SECTION 22.2.  GUARANTY.  As a condition to the execution of this Lease by
Landlord, the obligations, covenants and performance of the Tenant as herein
provided shall be guaranteed in writing by the Guarantor(s) listed in Item 7 of
the Basic Lease Provisions ("Guarantor"), if any, on a form of guaranty provided
by Landlord ("Guaranty"). Any default by a Guarantor under the Guaranty shall be
deemed to be an Event of Default under the terms of this Lease. In addition, any
filing by or against a Guarantor of a petition to have such Guarantor adjudged a
Chapter 7 debtor under the Bankruptcy Code or to have debts discharged or a
petition for reorganization or arrangement under any law relating to bankruptcy
(unless, in the case of a petition filed against such Guarantor, the same is
dismissed within thirty (30) days), a Guarantor's convening of a meeting of its
creditors for the purpose of effecting a moratorium upon or composition of its
debts or the failure of a Guarantor to pay its material obligations to creditors
as and when they become due and payable, other than as a result of a good faith
dispute by such Guarantor, shall be deemed to be an Event of Default by Tenant.

33

--------------------------------------------------------------------------------

    SECTION 22.3.  CHANGES REQUESTED BY LENDER.  If, in connection with
obtaining financing for the Project, the lender shall request reasonable
modifications in this Lease as a condition to the financing, Tenant will not
unreasonably withhold or delay its consent, provided that the modifications do
not materially increase the obligations of Tenant or materially and adversely
affect the leasehold interest created by this Lease.

    SECTION 22.4.  MORTGAGEE PROTECTION.  No act or failure to act on the part
of Landlord which would otherwise entitle Tenant to be relieved of its
obligations hereunder shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any beneficiary
of a deed of trust or mortgage covering the Building whose address has been
furnished to Tenant and (b) such beneficiary is afforded a reasonable
opportunity to cure the default by Landlord (which in no event shall be less
than sixty (60) days), including, if necessary to effect the cure, time to
obtain possession of the Building by power of sale or judicial foreclosure
provided that such foreclosure remedy is diligently pursued. Tenant agrees that
each beneficiary of a deed of trust or mortgage covering the Building is an
express third party beneficiary hereof, Tenant shall have no right or claim for
the collection of any deposit from such beneficiary or from any purchaser at a
foreclosure sale unless such beneficiary or purchaser shall have actually
received and not refunded the deposit, and Tenant shall comply with any written
directions by any beneficiary to pay rent due hereunder directly to such
beneficiary without determining whether a default exists under such
beneficiary's deed of trust.

    SECTION 22.5.  COVENANTS AND CONDITIONS.  All of the provisions of this
Lease shall be construed to be conditions as well as covenants as though the
words specifically expressing or imparting covenants and conditions were used in
each separate provision.

    SECTION 22.6.  SECURITY MEASURES.  Tenant hereby acknowledges that Landlord
shall have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project. Tenant assumes all
responsibility for the protection of Tenant, its employees, agents, invitees and
property from acts of third parties. Nothing herein contained shall prevent
Landlord, at its sole option, from providing security protection for the Project
or any part thereof, in which event the cost thereof shall be included within
the definition of Project Costs.

    SECTION 22.7.  EXPIRATION OF EXISTING LEASE.  It is understood that Tenant
is presently leasing the Premises pursuant to a Lease Agreement dated April 1,
1994 executed by Landlord's predecessor-in-interest, Utah State Retirement Fund,
a Common Trust Fund (the, "Existing Lease"). The parties agree that the Existing
Lease shall expire in accordance with its terms as of the day preceding the
Commencement Date of this Lease, provided that such termination shall not
relieve Tenant of (a) any accrued obligation or liability under the Existing
Lease as of said termination date, or (b) any obligation under the Existing
Lease which was reasonably intended to survive the expiration or termination
thereof.

 
   
LANDLORD:   TENANT:
THE IRVINE COMPANY
 
ALTRIS SOFTWARE, INC.,
a California corporation
 
 
  By: /s/ William R. Halford

--------------------------------------------------------------------------------

  By: /s/ Roger Erickson

--------------------------------------------------------------------------------

  William R. Halford
  President, Office Properties     Name (Print): Roger Erickson
  Title (Print): CEO             By:

--------------------------------------------------------------------------------

  By: /s/ John W. Loc

--------------------------------------------------------------------------------

  Nancy E. Trujillo
  Assistant Secretary     Name: John W. Loc
  Title: Chief Financial Officer & Secretary

34

--------------------------------------------------------------------------------

LOGO [g574231.jpg]

EXHIBIT A

--------------------------------------------------------------------------------




EXHIBIT B



THE IRVINE COMPANY—INVESTMENT PROPERTIES GROUP

HAZARDOUS MATERIAL SURVEY FORM


    The purpose of this form is to obtain information regarding the use of
hazardous substances on Investment Properties Group ("IPG") property.
Prospective tenants and contractors should answer the questions in light of
their proposed activities on the premises. Existing tenants and contractors
should answer the questions as they relate to ongoing activities on the premises
and should update any information previously submitted.

    If additional space is needed to answer the questions, you may attach
separate sheets of paper to this form. When completed, the form should be sent
to the following address:

INSIGNIA/ESG, INC.
43 Discovery, Suite 120
Irvine, CA 92618

    Your cooperation in this matter is appreciated. If you have any questions,
please call your property manager at (949) 753-4744 for assistance.

    1.  GENERAL INFORMATION:  

 
   
   
   
   
Name of Responding Company:   Altris Software, Inc.

--------------------------------------------------------------------------------

Check all that apply:   Tenant   /x/   Contractor   / /     Prospective   / /  
Existing   /x/
Mailing Address:
 
9339 Carroll Park Dr. San Diego, CA 92121

--------------------------------------------------------------------------------

Contact person & Title:   John W. Low Chief Financial Officer

--------------------------------------------------------------------------------

Telephone Number:   (858) 625-3000

--------------------------------------------------------------------------------


Current TIC Tenant(s):
 
 
 
 
 
 
 
 
Address of Lease Premises:
 
9339 Carroll Park Dr. San Diego, CA 92121

--------------------------------------------------------------------------------

Length of Lease or Contract Term:   Expiration May 31, 2003

--------------------------------------------------------------------------------


Prospective TIC Tenant(s):
 
 
 
 
 
 
 
 
Address of Leased Premises:
 
     

--------------------------------------------------------------------------------


Address of Current Operations:
 
 
 
 
 
 
 
     

--------------------------------------------------------------------------------


Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted. Existing tenants
and contractors should describe any proposed changes to ongoing operations.


--------------------------------------------------------------------------------


Software development

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

    2.  HAZARDOUS MATERIALS.  For the purposes of this Survey Form, the term
"hazardous material" means any material, product or agent considered hazardous
under any state or federal law. The term does not include wastes which are
intended to be discarded.

 
 
   
   
   
   
2.1 Will any hazardous materials be used or stored on site?
 
Chemical Products
 
Yes
 
/ /
 
No
 
/x/   Biological Hazards/Infectious Wastes   Yes   / /   No   /x/   Radioactive
Materials   Yes   / /   No   /x/   Petroleum Products   Yes   / /   No   /x/
2.2
List any hazardous materials to be used or stored, the quantities that will be
onsite at any given time, and the location and method of storage (e.g., bottles
in storage closet on the premises).
 
Hazardous Materials

--------------------------------------------------------------------------------


 
Location and Method of Storage

--------------------------------------------------------------------------------


 
Quantity

--------------------------------------------------------------------------------

  Toner   In storage closet   2 or 3 boxes for standard office use in printers &
copiers   Standard Office Cleaning Supplies   In storage closet   Minimum for
regular cleaning
2.3
Is any underground storage of hazardous materials proposed or currently
conducted on the premises? Yes / /  No /x/
 
If yes, describe the materials to be stored, and the size and construction of
the tank. Attach copies of any permits obtained for the underground storage of
such substances.
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

    3.  HAZARDOUS WASTE.  For the purposes of this Survey Form, the term
"hazardous waste" means any waste (including biological, infectious or
radioactive waste) considered hazardous under any state or federal law, and
which is intended to be discarded.

 
 
   
   
   
   
3.1 List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.
 
Hazardous Materials

--------------------------------------------------------------------------------


 
Location and Method of Storage

--------------------------------------------------------------------------------


 
Quantity

--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

 
 
   
   
   
   
3.2 Describe the method(s) of disposal (including recycling) for each waste.
Indicate where and how often disposal will take place.
 
Hazardous Materials

--------------------------------------------------------------------------------


 
Location and Method of Storage

--------------------------------------------------------------------------------


 
Disposal Method

--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

3.3Is any treatment or processing of hazardous, infectious or radioactive wastes
currently conducted or proposed to be conducted on the
premise?  Yes  (  )  No  (X)

If yes, please describe any existing or proposed treatment methods.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.4Attach copies of any hazardous waste permits or licenses issued to your
company with respect to its operations on the premises.

SPILLS

4.1During the past year, have any spills or releases of hazardous materials
occurred on the premises?  Yes(  )  No  (X)

If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4.2Were any agencies notified in connection with such
spills?  Yes  (  )  No  (X)

If so, attach copies of any spill reports or other correspondence with
regulatory agencies.

4.3Were any clean-up actions undertaken in connection with the
spills?  Yes  (  )  No  (X)

If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

WASTEWATER TREATMENT/DISCHARGE

5.1Do you discharge industrial wastewater to:


    storm drain?       sewer?

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
 
 
surface water?
 
X
 
no industrial discharge

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

3

--------------------------------------------------------------------------------

5.2Is your industrial wastewater treated before
discharge?  Yes  (  )  No  (  )  N/A

If yes, describe the type of treatment conducted.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5.3Attach copies of any wastewater discharge permits issued to your company with
respect to its operations on the premises.

AIR DISCHARGES.

6.1Do you have any air filtration systems or stacks that discharge into the air?
Yes  (  )  No  (X)

6.2Do you operate any equipment that require air emissions permits?
Yes  (  )  No  (X)

6.3Attach copies of any air discharge permits pertaining to these operations.

HAZARDOUS MATERIALS DISCLOSURES.

7.1Does your company handle an aggregate of at least 500 pounds, 55 gallons or
200 cubic feet of hazardous material at any given time?  Yes  (  )  No  (X)

7.2Has your company repaired a Hazardous Materials Disclosure—Chemical Inventory
and Business Emergency Plan or similar disclosure document pursuant to state or
county requirements?  Yes  (  )  No  (X)

If so, attach a copy.

7.3Are any of the chemicals used in your operations regulated under Proposition
65?

If so, describe the procedures followed to comply with these requirements.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7.4Is your company subject to OSHA Hazard Communication Standard
Requirements?  Yes  (  )  No  (X)

If so, describe the procedures followed to comply with these requirements.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ANIMAL TESTING.

8.1Does your company bring or intend to bring live animals onto the premises for
research or development purposes?  Yes  (  )  No  (X)

If so, describe the activity.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

8.2Does your company bring or intend to bring animal body parts or bodily fluids
onto the premises for research or development purposes?  Yes  (  )  No  (X)

If so, describe the activity.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ENFORCEMENT ACTIONS, COMPLAINTS.

9.1Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?  Yes  (  )  No  (X)

If so, describe the actions and any continuing obligations imposed as a result
of these actions.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

9.2Has your company ever received any request for information, notice of
violation or demand letter, complaint, or inquiry regarding environmental
compliance or health and safety?  Yes  (  )  No  (X)

9.3Has an environmental audit ever been conducted which concerned operations or
activities on premises occupied by you?  Yes  (  )  No  (X)

9.4If you answered "yes" to any questions in this section, describe the
environmental action or complaint and any continuing compliance obligation
imposed as a result of the same.



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
By:
 
/s/ JOHN W. LOW   

--------------------------------------------------------------------------------


 
 
 
 
Name:
 
John W. Low            

--------------------------------------------------------------------------------


 
 
 
 
Title:
 
Chief Financial Officer            

--------------------------------------------------------------------------------


 
 
 
 
Date:
 
2/25/01            

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------




EXHIBIT C

LANDLORD'S DISCLOSURES


     [INTENTIONALLY LEFT BLANK]

1

--------------------------------------------------------------------------------




EXHIBIT D

TENANT'S INSURANCE


    The following standards for Tenant's insurance shall be in effect at the
Building. Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to those standards. Tenant agrees to obtain and
present evidence to Landlord that it has fully complied with the insurance
requirements.

    1.  Tenant shall, at its sole cost and expense, commencing on the date
Tenant is given access to the Premises for any purpose and during the entire
Term, procure, pay for and keep in full force and effect: (i) commercial general
liability insurance with respect to the Premises and the operations of or on
behalf of Tenant in, on or about the Premises, including but not limited to
personal injury, owned and nonowned automobile, blanket contractual, independent
contractors, broad form property damage (with an exception to any pollution
exclusion with respect to damage arising out of heat, smoke or fumes from a
hostile fire), fire and water legal liability, products liability (if a product
is sold from the Premises), liquor law liability (if alcoholic beverages are
sold, served or consumed within the Premises), and severability of interest,
which policy(ies) shall be written on an "occurrence" basis and for not less
than the amount set forth in Item 13 of the Basic Lease Provisions, with a
combined single limit (with a $50,000 minimum limit on fire legal liability) per
occurrence for bodily injury, death, and property damage liability, or the
current limit of liability carried by Tenant, whichever is greater and subject
to such increases in amounts as a Landlord may determine from time to time; (ii)
workers' compensation insurance coverage as required by law, together with
employers' liability insurance; (iii) with respect to improvements, alterations,
and the like required or permitted to be made by Tenant under this Lease,
builder's all-risk insurance, in an amount equal to the replacement cost of the
work; (iv) insurance against fire, vandalism, malicious mischief and such other
additional perils as may be included in a standard "all risk" form in general
use in the county in which the Premises are situated, insuring Tenant's
leasehold improvements, trade fixtures, furnishings, equipment and items of
personal property of Tenant located in the Premises, in an amount equal to not
less than ninety percent (90%) of their actual replacement cost (with
replacement cost endorsement); and (v) business interruption insurance in
amounts satisfactory to cover one (1) year of loss. In no event shall the limits
of any policy be considered as limiting the liability of Tenant under this
Lease.

    2.  In the event Landlord consents to Tenant's use, generation or storage of
Hazardous Materials on, under or about the Premises pursuant to Section 5.3 of
this Lease, Landlord shall have the continuing right to require Tenant, at
Tenant's sole cost and expense (provided the same is available for purchase upon
commercially reasonable terms), to purchase insurance specified and approved by
Landlord, with coverage not less than Five Million Dollars ($5,000,000.00),
insuring (i) any Hazardous Materials shall be removed from the Premises, (ii)
the Premises shall be restored to a clean, healthy, safe and sanitary condition,
and (iii) any liability of Tenant, Landlord and Landlord's officers, directors,
shareholders, agents, employees and representatives, arising from such Hazardous
Materials.

    3.  All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D containing a deductible exceeding Ten Thousand Dollars
($10,000.00) per occurrence must be approved in writing by Landlord prior to the
issuance of such policy. Tenant shall be solely responsible for the payment of
all deductibles.

    4.  All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D shall be written by responsible insurance companies authorized to
do business in the State of California and with a Best's rating of not less than
"A" subject to final acceptance and approval by Landlord. Any insurance required
of Tenant may be furnished by Tenant under any blanket policy carried by it or
under a separate policy, so long as (i) the Premises are specifically covered
(by rider, endorsement or otherwise), (ii) the limits of the policy are
applicable on a "per location" basis to the Premises and provide for restoration
of the aggregate limits, and (iii) the policy otherwise complies with the

1

--------------------------------------------------------------------------------

provisions of this Exhibit D. A true and exact copy of each paid up policy
evidencing the insurance (appropriately authenticated by the insurer) or a
certificate of insurance, certifying that the policy has been issued, provides
the coverage required by this Exhibit D and contains the required provisions,
shall be delivered to Landlord prior to the date Tenant is given the right of
possession of the Premises. Proper evidence of the renewal of any insurance
coverage shall also be delivered to Landlord not less than thirty (30) days
prior to the expiration of the coverage. Landlord may at any time, and from time
to time, inspect and/or copy any and all insurance policies required by this
Lease.

    5.  Each policy evidencing insurance required to be carried by Tenant
pursuant to this Exhibit D shall contain the following provisions and/or clauses
satisfactory to Landlord: (i) a provision that the policy and the coverage
provided shall be primary and that any coverage carried by Landlord shall be
noncontributory with respect to any policies carried by Tenant except as to
workers' compensation insurance; (ii) a provision including Landlord, the
Additional Insureds identified in Item 11 of the Basic Lease Provisions, and any
other paries in interest designated by Landlord as an additional insured, except
as to workers' compensation insurance; (iii) a waiver by the insurer of any
right to subrogation against Landlord, its agents, employees, contractors and
representatives which arises or might arise by reason of any payment under the
policy or by reason of any act or omission of Landlord, its agents, employees,
contractors or representatives, and (iv) a provision that the insurer will not
cancel or change the coverage provided by the policy without first giving
Landlord thirty (30) days prior written notice.

    6.  In the event that Tenant fails to procure, maintain and/or pay for, at
the times and for the durations specified in this Exhibit D, any insurance
required by this Exhibit D, or fails to carry insurance required by any
governmental authority, Landlord may at its election procure that insurance and
pay the premiums, in which event Tenant shall repay Landlord all sums paid by
Landlord, together with interest at the maximum rate permitted by law and any
related costs or expenses incurred by Landlord, within ten (10) days following
Landlord's written demand to Tenant.

2

--------------------------------------------------------------------------------




EXHIBIT E

RULES AND REGULATIONS


    This Exhibit sets forth the rules and regulations governing Tenant's use of
the Premises leased to Tenant pursuant to the terms, covenants and conditions of
the Lease to which this Exhibit is attached and therein made part thereof. In
the event of any conflict or inconsistency between this Exhibit and the Lease,
the Lease shall control.

    1.  Tenant shall not place anything or allow anything to be placed near the
glass of any window, door, partition or wall which may appear unsightly from
outside the Premises.

    2.  The walls, walkways, sidewalks, entrance passages, courts and vestibules
shall not be obstructed or used for any purpose other than ingress and egress of
pedestrian travel to and from the Premises, and shall not be used for loitering
or gathering, or to display, store or place any merchandise, equipment or
devices, or for any other purpose. The walkways, entrance passageways, courts,
vestibules and roof are not for the use of the general public and Landlord shall
in all cases retain the right to control and prevent access thereto by all
persons whose presence in the judgment of the Landlord shall be prejudicial to
the safety, character, reputation and interests of the Building and its tenants,
provided that nothing herein contained shall be construed to prevent such access
to persons with whom Tenant normally deals in the ordinary course of Tenant's
business unless such persons are engaged in illegal activities. No tenant or
employee or invitee of any tenant shall be permitted upon the roof of the
Building.

    3.  No awnings or other projection shall be attached to the outside walls of
the Building. No security bars or gates, curtains, blinds, shades or screens
shall be attached to or hung in, or used in connection with, any window or door
of the Premises without the prior written consent of Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the express written consent of Landlord.

    4.  Tenant shall not mark, nail, paint, drill into, or in any way deface any
part of the Premises or the Building. Tenant shall not lay linoleum, tile,
carpet or other similar floor covering so that the same shall be affixed to the
floor of the Premises in any manner except as approved by Landlord in writing.
The expense of repairing any damage resulting from a violation of this rule or
removal of any floor covering shall be borne by Tenant.

    5.  The toilet rooms, urinals, wash bowls and other plumbing apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose employees or invitees, caused it.

    6.  Landlord shall direct electricians as to the manner and location of any
future telephone wiring. No boring or cutting for wires will be allowed without
the prior consent of Landlord. The locations of the telephones, call boxes and
other office equipment affixed to the Premises shall be subject to the prior
written approval of Landlord.

    7.  The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No exterior storage shall be allowed at any time without the prior
written approval of Landlord. The Premises shall not be used for cooking or
washing clothes without the prior written consent of Landlord, or for lodging or
sleeping or for any immoral or illegal purposes.

    8.  Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, noise, or otherwise. Tenant shall not
use, keep or permit to be used, or kept, any foul or obnoxious gas or substance
in the

1

--------------------------------------------------------------------------------

Premises or permit or suffer the Premises to be used or occupied in any manner
offensive or objectionable to Landlord or other occupants of this or neighboring
buildings or premises by reason of any odors, fumes or gases.

    9.  No animals shall be permitted at any time within the Premises.

    10. Tenant shall not use the name of the Building or the Project in
connection with or in promoting or advertising the business of Tenant, except as
Tenant's address, without the written consent of Landlord. Landlord shall have
the right to prohibit any advertising by any Tenant which, in Landlord's
reasonable opinion, tends to impair the reputation of the Project or its
desirability for its intended uses, and upon written notice from Landlord any
Tenant shall refrain from or discontinue such advertising.

    11. Canvassing, soliciting, peddling, parading, picketing, demonstrating or
otherwise engaging in any conduct that unreasonably impairs the value or use of
the Premises or the Project are prohibited and each Tenant shall cooperate to
prevent the same.

    12. No equipment of any type shall be placed on the Premises which in
Landlord's opinion exceeds the load limits of the floor or otherwise threatens
the soundness of the structure or improvements of the Building.

    13. No air conditioning unit or other similar apparatus shall be installed
or used by any Tenant without the prior written consent of Landlord.

    14. The entire Premises, including vestibules, entrances, doors, fixtures,
windows and plate glass, shall at all times be maintained in a safe, neat and
clean condition by Tenant. All trash, refuse, and waste materials shall be
regularly removed from the Premises by Tenant and placed in the containers at
the locations designated by Landlord for refuse collection. All cardboard boxes
must be "broken down" prior to being placed in the trash container. All
styrofoam chips must be bagged or otherwise contained prior to placement in the
trash container, so as not to constitute a nuisance. Pallets may not be disposed
of in the trash container or enclosures. The burning of trash, refuse or waste
materials is prohibited.

    15. Tenant shall use at Tenant's cost such pest extermination contractor as
Landlord may direct and at such intervals as Landlord may require.

    16. All keys for the Premises shall be provided to Tenant by Landlord and
Tenant shall return to Landlord any of such keys so provided upon the
termination of the Lease. Tenant shall not change locks or install other locks
on doors of the Premises, without the prior written consent of Landlord. In the
event of loss of any keys furnished by Landlord for Tenant, Tenant shall pay to
Landlord the costs thereof.

    17. No person shall enter or remain within the Project while intoxicated or
under the influence of liquor or drugs. Landlord shall have the right to exclude
or expel from the Project any person who, in the absolute discretion of
Landlord, is under the influence of liquor or drugs.

    Landlord reserves the right to amend or supplement the foregoing Rules and
Regulations and to adopt and promulgate additional rules and regulations
applicable to the Premises. Notice of such rules and regulations and amendments
and supplements thereto, if any, shall be given to the Tenant.

2

--------------------------------------------------------------------------------


Project Site Plan


     LOGO [g563183.jpg]

EXHIBIT Y

--------------------------------------------------------------------------------



QuickLinks


LEASE (Multi-Tenant; Net; "AS IS") BETWEEN THE IRVINE COMPANY AND ALTRIS
SOFTWARE, INC.
INDEX TO LEASE
LEASE (Multi-Tenant Net; "AS IS")
ARTICLE I. BASIC LEASE PROVISIONS
ARTICLE II. PREMISES
ARTICLE III. TERM
ARTICLE IV. RENT AND OPERATING EXPENSES
ARTICLE V. USES
ARTICLE VI. COMMON AREAS; SERVICES
ARTICLE VII. MAINTAINING THE PREMISES
ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT'S PROPERTY
ARTICLE IX. ASSIGNMENT AND SUBLETTING
ARTICLE X. INSURANCE AND INDEMNITY
ARTICLE XI. DAMAGE OR DESTRUCTION
ARTICLE XII. EMINENT DOMAIN
ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES
ARTICLE XV. END OF TERM
ARTICLE XVI. PAYMENTS AND NOTICES
ARTICLE XVII. RULES AND REGULATIONS
ARTICLE XVIII. NO BROKER'S COMMISSION
ARTICLE XIX. TRANSFER OF LANDLORD'S INTEREST
ARTICLE XX. INTERPRETATION
ARTICLE XXI. EXECUTION AND RECORDING
ARTICLE XXII. MISCELLANEOUS
EXHIBIT B
THE IRVINE COMPANY—INVESTMENT PROPERTIES GROUP HAZARDOUS MATERIAL SURVEY FORM
EXHIBIT C LANDLORD'S DISCLOSURES
EXHIBIT D TENANT'S INSURANCE
EXHIBIT E RULES AND REGULATIONS
Project Site Plan
